Exhibit 10.3

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

December 23, 2016

 

among

 

1-800-FLOWERS.COM, INC.,

 

The SUBSIDIARY BORROWERS Party Hereto,

 

The GUARANTORS Party Hereto,

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

____________

 

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO SECURITIES, LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent

 

BANK OF AMERICA, N.A.,

 

CAPITAL ONE, N.A.

and

CITIBANK, N.A.,

 

as Co-Documentation Agents

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

  Page    

ARTICLE I DEFINITIONS

1    

SECTION 1.01 Defined Terms

1

SECTION 1.02 Terms Generally

26

SECTION 1.03 Accounting Terms; GAAP

26    

ARTICLE II THE CREDITS

27    

SECTION 2.01 Term Commitments

27

SECTION 2.02 Procedure for Term Loan Borrowing

27

SECTION 2.03 Repayment of Term Loans

27

SECTION 2.04 Revolving Credit Commitments

28

SECTION 2.05 Loans and Borrowings

28

SECTION 2.06 Requests for Revolving Credit Borrowings

29

SECTION 2.07 [Reserved].

30

SECTION 2.08 Letters of Credit and Acceptances

30

SECTION 2.09 Funding of Borrowings

34

SECTION 2.10 Interest Elections

35 SECTION 2.11 Termination, Reduction and Increase of the Commitments 36
SECTION 2.12 Repayment of Revolving Credit Loans; Evidence of Debt 40

SECTION 2.13 Prepayment of Loans.

40

SECTION 2.14 Fees

41

SECTION 2.15 Interest

42

SECTION 2.16 Alternate Rate of Interest

43

SECTION 2.17 Increased Costs

44

SECTION 2.18 Break Funding Payments

45

SECTION 2.19 Taxes

45 SECTION 2.20 Payments Generally; Pro Rata Treatment; Sharing of Set offs 48

SECTION 2.21 Mitigation Obligations; Replacement of Lenders

50

SECTION 2.22 Designation of Subsidiary Borrowers

51

SECTION 2.23 Defaulting Lenders

52

SECTION 2.24 MIRE Event

53    

ARTICLE III GUARANTEE

53    

SECTION 3.01 The Guarantee

53

SECTION 3.02 Obligations Unconditional

54

SECTION 3.03 Reinstatement

55

SECTION 3.04 Subrogation

55

SECTION 3.05 Remedies

55

SECTION 3.06 Instrument for the Payment of Money

55

SECTION 3.07 Continuing Guarantee

55

SECTION 3.08 Rights of Contribution

55

SECTION 3.09 General Limitation on Guarantee Obligations

56    

ARTICLE IV REPRESENTATIONS AND WARRANTIES

56    

SECTION 4.01 Organization; Powers

56

SECTION 4.02 Authorization; Enforceability

57

 

 

--------------------------------------------------------------------------------

 

 

SECTION 4.03 Governmental Approvals; No Conflicts 57

57

SECTION 4.04 Financial Condition; No Material Adverse Change 57

57

SECTION 4.05 Properties 57

57

SECTION 4.06 Litigation and Environmental Matters 58

58

SECTION 4.07 Compliance with Laws and Contractual Obligations 58

58

SECTION 4.08 Investment Company Act Status 58

58

SECTION 4.09 Taxes 58

58

SECTION 4.10 ERISA 58

58

SECTION 4.11 Disclosure 59

59

SECTION 4.12 Use of Credit 59

59

SECTION 4.13 Labor Matters 59

59

SECTION 4.14 Indebtedness 59

59

SECTION 4.15 Liens 59

59

SECTION 4.16 Subsidiaries 60

60

SECTION 4.17 Security Documents 60

60

SECTION 4.18 Anti-Corruption Laws and Sanctions 60

60

SECTION 4.19 Solvency 60

60

SECTION 4.20 EEA Financial Institution 60

60    

ARTICLE V CONDITIONS 60

60    

SECTION 5.01 Conditions to First Restatement Effective Date 60

60

SECTION 5.02 Each Credit Event 63

63    

ARTICLE VI AFFIRMATIVE COVENANTS 64

64    

SECTION 6.01 Financial Statements and Other Information 64

64

SECTION 6.02 Notices of Material Events 65

65

SECTION 6.03 Existence; Conduct of Business 66

66

SECTION 6.04 Payment of Taxes and Other Obligations 66

66

SECTION 6.05 Maintenance of Properties 66

66

SECTION 6.06 Maintenance of Insurance 66

66

SECTION 6.07 Books and Records 67

67

SECTION 6.08 Inspection Rights 67

67

SECTION 6.09 Compliance with Laws and Contractual Obligations 67

67

SECTION 6.10 Use of Proceeds and Letters of Credit 67

67

SECTION 6.11 Additional Subsidiary Guarantors; Real Property; Further Assurances
67

67

SECTION 6.12 Post-Closing Covenant. 71

71    

ARTICLE VII NEGATIVE COVENANTS 71

71    

SECTION 7.01 Indebtedness 72

72

SECTION 7.02 Liens 73

73

SECTION 7.03 Mergers, Consolidations, Etc 73

73

SECTION 7.04 Dispositions 74

74

SECTION 7.05 Lines of Business 74

74

SECTION 7.06 Investments and Acquisitions 75

75

SECTION 7.07 Restricted Payments 76

76

SECTION 7.08 Transactions with Affiliates 77

77

SECTION 7.09 Restrictive Agreements 77

77

SECTION 7.10 Swap Agreements 78

78

SECTION 7.11 Financial Covenants 78

78

SECTION 7.12 Sale-Leasebacks 78

78

SECTION 7.13 Modifications of Organizational Documents 78

78

 

 

--------------------------------------------------------------------------------

 

 

 

SECTION 7.14 Use of Proceeds and Letters of Credit

78    

ARTICLE VIII EVENTS OF DEFAULT

79    

ARTICLE IX THE ADMINISTRATIVE AGENT

81    

ARTICLE X MISCELLANEOUS

83    

SECTION 10.01 Notices

83

SECTION 10.02 Waivers; Amendments.

83

SECTION 10.03 Expenses; Indemnity; Damage Waiver

84

SECTION 10.04 Successors and Assigns; Participations

86

SECTION 10.05 Survival

89

SECTION 10.06 Counterparts; Integration; Effectiveness

89

SECTION 10.07 Severability

89

SECTION 10.08 Right of Setoff

89

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process

90

SECTION 10.10 WAIVER OF JURY TRIAL

90

SECTION 10.11 Headings

91

SECTION 10.12 Confidentiality

91

SECTION 10.13 USA PATRIOT Act

92

SECTION 10.14 Authorization of Company

92

SECTION 10.15 No Advisory or Fiduciary Responsibility

92

SECTION 10.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

93

SECTION 10.17 No Novation

93        

SCHEDULE 1.01(a) – Commitments

 

SCHEDULE 1.01(b) – Mortgaged Properties

 

SCHEDULE 4.06(a) – Litigation

 

SCHEDULE 4.06(b) – Environmental Matters

 

SCHEDULE 4.16 – Subsidiaries

 

SCHEDULE 7.01 – Existing Indebtedness; Existing Letters of Credit

 

SCHEDULE 7.02 – Existing Liens

 

SCHEDULE 7.06 – Existing Investments

 

SCHEDULE 7.09 – Restrictive Agreements

 

SCHEDULE 10.01 – Addresses for Notices

     

EXHIBIT A Form of Assignment and Assumption

 

EXHIBIT B-1 Form of Term Loan Note

 

EXHIBIT B-2 Form of Revolving Credit Note

 

EXHIBIT C [Reserved]

 

EXHIBIT D Form of Subsidiary Joinder Agreement

 

EXHIBIT E-1 Form of Subsidiary Borrower Designation Letter

 

EXHIBIT E-2 Form of Termination Letter

 

EXHIBIT F [Reserved]

 

EXHIBIT G Form of U.S. Tax Compliance Certificate

 

EXHIBIT H Form of Solvency Certificate

 

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 23, 2016 (this
“Agreement”), among 1-800-FLOWERS.COM, INC., the SUBSIDIARY BORROWERS party
hereto, the GUARANTORS party hereto, the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Company (as hereinafter defined) entered into that certain Credit
Agreement, dated as of September 30, 2014 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among the
Company, the subsidiary borrowers party thereto, the guarantors party thereto,
the several lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent;

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in Section 5.01
hereof;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Company, the
Subsidiary Borrowers and the Guarantors outstanding thereunder;

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the First Restatement Effective Date (as defined below),
the Existing Credit Agreement shall be amended and restated in its entirety as
follows:

 

ARTICLE I     

DEFINITIONS

 

SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptance Fee” has the meaning set forth in Section 2.14(d).

 

“Acceptances” has the meaning set forth in Section 2.08(a).

 

“Acquisition” mean the acquisition by the Company or any other Loan Party of (a)
Capital Stock of any other Person if, after giving effect thereto, (i) at least
80% of the Capital Stock of such other Person is owned by the Company or any
other Loan Party, (ii) such other Person is consolidated with the Company in
accordance with GAAP and (iii) such other Person is a Subsidiary Guarantor, (b)
all or substantially all of the assets of any other Person or (c) assets
constituting one or more business units of any other Person.

 

 

--------------------------------------------------------------------------------

 

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, on any date, a fluctuating interest rate per annum
equal to the greatest of: (a) the Prime Rate in effect on such day, (b) the New
York Fed Bank Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1%. Any change in the Alternate Base Rate due to a change in the Prime Rate
or the New York Fed Bank Rate shall be effective from and including the
effective date of such change in the Prime Rate or the New York Fed Bank Rate,
respectively.

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act, as amended.

 

“Applicable Increase” means (i) if a Material Acquisition is consummated during
the Reference Period ending on or nearest to June 30, 2017, (x) 0.50 to 1.00 for
the Reference Period ending on or nearest to June 30, 2017 and the Reference
Periods ending on or nearest to September 30, 2017 and December 31, 2017 and (y)
0.25 to 1.00 for the Reference Periods ending on or nearest to March 31, 2018,
June 30, 2018 and September 30, 2018 and (ii) if a Material Acquisition is
consummated during the fiscal quarter ending on or nearest to September 30, 2017
or any subsequent fiscal quarter, (x) 0.75 to 1.00 for the Reference Period
ending on the last day of the fiscal quarter in which such Material Acquisition
is consummated and the Reference Period ending on the last day of the first full
fiscal quarter following the consummation of such Material Acquisition, (y) 0.50
to 1.00 for the Reference Periods ending on the last day of the second and third
full fiscal quarters following the consummation of such Material Acquisition and
(z) 0.25 to 1.00 for the Reference Periods ending on the last day of the fourth
and fifth full fiscal quarters following the consummation of such Material
Acquisition (it being understood that (A) no Applicable Increase shall apply,
with respect to clause (i) above, for any Reference Period ending on or nearest
to December 31, 2018 or thereafter and (B) no Applicable Increase shall apply,
with respect to clause (ii) above, for any Reference Period ending on or after
the last day of the sixth full fiscal quarter following the applicable Material
Acquisition).

 

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder; provided
that for purposes of Section 2.23 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

 

2

--------------------------------------------------------------------------------

 

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees or acceptance fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread/Acceptance Fee” or
“Commitment Fee Rate”, respectively, based upon the Consolidated Leverage Ratio
as of the most recent determination date:

 

Consolidated Leverage Ratio:

ABR
Spread

Eurodollar Spread/Acceptance Fee

Commitment Fee Rate

Category 1 
Greater than 3.50:1.00

1.50%

2.50%

0.35%

Category 2 
Greater than 2.50:1.00 but less than or equal to 3.50:1.00

1.25%

2.25%

0.30%

Category 3 
Greater than 1.50:1.00 but less than or equal to 2.50:1.00

1.00%

2.00%

0.25%

Category 4 
Less than or equal to 1.50:1.00

0.75%

1.75%

0.20%


For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Company based upon the
Company’s consolidated financial statements delivered pursuant to Section
6.01(a) or (b) of this Agreement (or Section 6.01(a) or (b) of the Existing
Credit Agreement, as applicable) (and the related compliance certificate
delivered pursuant to Section 6.01(c) of this Agreement (or Section 6.01(c) of
the Existing Credit Agreement, as applicable)) and (ii) each change in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
be effective during the period commencing on and including the date three
Business Days after delivery to the Administrative Agent of such consolidated
financial statements and compliance certificate indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Consolidated Leverage Ratio shall be deemed to be in
Category 1 (A) at any time that an Event of Default has occurred and is
continuing or (B) if the Company fails to deliver the consolidated financial
statements (and related compliance certificate) required to be delivered by it
pursuant to Section 6.01(a), (b) and/or (c), during the period from the
expiration of the time for delivery thereof specified in such Sections until
such financial statements and compliance certificate are delivered. In the event
that any financial statement or certification delivered pursuant to Section 6.01
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, the
Borrowers shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Rate for such Applicable Period based upon the corrected compliance certificate,
and (c) immediately pay to the Administrative Agent for the benefit of the
Lenders the accrued additional interest and other fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly distributed by the Administrative Agent to the Lenders entitled
thereto. It is acknowledged and agreed that nothing contained herein shall limit
the rights of the Administrative Agent and the Lenders under the Loan Documents.

 

“Applicable Withholding Agent” has the meaning set forth in Section 2.19(a).

 

“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3

--------------------------------------------------------------------------------

 

 

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by clause (a), (b), (c),
(d), (e) or (g) of Section 7.04) that yields gross proceeds to the Company or
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assuming Revolving Credit Lender” has the meaning set forth in Section 2.11(c).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any Affiliate of any Lender: (a) commercial
credit cards, other commercial cards, purchase cards and merchant card services,
(b) stored value cards, (c) treasury management services or other payment
services (including, without limitation, electronic payment service, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Subsidiary Borrower, as applicable.

 

“Borrower Guaranteed Obligations” has the meaning set forth in Section 3.01(b).

 

“Borrower Obligations” means, with respect to any Borrower, all of the
Obligations of such Borrower.

 

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurodollar Loans of the same Class that
have the same Interest Period.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.06.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

4

--------------------------------------------------------------------------------

 

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Company or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalent” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition; and

 

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the First Restatement Effective Date) (other than James F. McCann, Christopher
G. McCann and their respective descendants and/or trusts for their benefit and
any other Person Controlled by any of the foregoing (collectively, the “McCann
Group”)), of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed or approved for election as
directors by directors so nominated or (c) the McCann Group (as defined above)
shall cease to own a majority of the aggregate ordinary voting power represented
by the issued and outstanding Capital Stock of the Company.

 

5

--------------------------------------------------------------------------------

 

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
First Restatement Effective Date, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the First Restatement Effective Date or (c) compliance by any Lender or
any Issuing Lender (or, for purposes of Section 2.17(b), by any lending office
of such Lender or by such Lender’s or such Issuing Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the First Restatement
Effective Date.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Credit
Loans or Incremental Term Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Term Commitment or a Revolving Credit
Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means as to any Lender, the sum of the Term Commitment and the
Revolving Credit Commitment of such Lender.

 

“Co-Documentation Agents” means the Co-Documentation Agents identified on the
cover page of this Agreement.

 

“Company” means 1-800-FLOWERS.COM, Inc., a Delaware corporation.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) Consolidated Interest Expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business and any impairment charges), (f) any non-cash stock-based
compensation expense relating to stock options and restricted stock granted to
employees or directors, (g) any non-cash charges resulting from writeoffs or
write-downs of inventory during such period directly or indirectly attributable
to Acquisitions permitted under this Agreement, (h) any non-recurring legal fees
and settlement costs of up to $3,000,000 in the aggregate incurred on or prior
to the date that is 18 months from the First Restatement Effective Date, (i) the
amount of cost savings and synergies projected by the Company in good faith to
be realized in connection with any Material Acquisition (calculated on a pro
forma basis in accordance with Article 11 of Regulation S-X of the Securities
Act of 1933 as though such cost savings, and synergies had been realized on the
first day of such period and as if such cost savings and synergies were realized
during the entirety of such period), net of the amount of actual benefits
realized during such period from such actions; provided that the aggregate
amount of such cost savings and synergies added pursuant to this clause (i)
shall not exceed 10% of Consolidated EBITDA for the applicable Reference Period
as calculated without giving effect to such adjustments; provided further that
in the case of such cost savings and synergies that are not permitted by Article
11 of Regulation S-X, the Company may include such additional cost savings and
synergies in connection with any Material Acquisition as long as it delivers a
duly completed certificate signed by a Responsible Officer of the Company to the
Administrative Agent together with the certificate required to be delivered
pursuant to Section 6.01(c), certifying that such cost savings and synergies are
reasonably identifiable, quantifiable, factually supportable and reasonably
anticipated to be realizable in the good faith judgment of the Company within 18
months after the consummation of such Material Acquisition, which is expected to
result in such cost savings or synergies; and provided further no cost savings
and synergies shall be added pursuant to this clause (i) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period and (j) the
amount of all other non-cash charges, losses or expenses for such period, and
minus, (a) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (ii) any other non-cash income and (b) any cash payments made during such
period in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis.

 

6

--------------------------------------------------------------------------------

 

 

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(x) if at any time during such Reference Period the Company or any Subsidiary
shall have made any Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (y) if
during such Reference Period the Company or any Subsidiary shall have made an
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Acquisition occurred on the
first day of such Reference Period.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date, the ratio of
(a) Consolidated EBITDA for the Reference Period ended on, or most recently
ended prior to, such date, plus, without duplication and to the extent reflected
as a charge in the statement of Consolidated Net Income for such Reference
Period, Consolidated Lease Expenses for such Reference Period, minus, Capital
Expenditures made during such Reference Period (except to the extent financed
with proceeds of Indebtedness that has not been repaid), to (b) Consolidated
Fixed Charges for such Reference Period.

 

“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Interest Expense for such period plus (ii) Consolidated Lease Expenses for such
period plus (iii) Restricted Payments made under Section 7.07(d) during such
period plus (iv) the next four regularly scheduled payments of principal of
Indebtedness scheduled to occur in the period of four consecutive fiscal
quarters commencing on such date. For the avoidance of doubt, the foregoing
clause (iv) shall not include any payments of principal of outstanding Revolving
Credit Loans.

 

“Consolidated Funded Debt” means, at any date, all Indebtedness of the Company
and its Subsidiaries that matures more than one year from the date of its
creation or matures within one year from such date but is renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Borrowers, Indebtedness in
respect of the Loans, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
minus (i) interest income of the Company and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP and (ii) writeoff of
debt issuance costs, including without limitation all commissions, discounts and
other fees and charges related to, or as a result of, the Existing Credit
Agreement and the entering into of this Agreement incurred during the Company’s
fiscal year 2017.

 

7

--------------------------------------------------------------------------------

 

 

“Consolidated Lease Expenses” means, for any period, the aggregate amount of
fixed and contingent rentals payable by the Company or any Subsidiary for such
period with respect to operating leases of real and personal property, minus the
aggregate amount of cash rentals received by the Company or any Subsidiary in
respect of subleases of any such property for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, at any date, the ratio of (a) the aggregate
principal amount of all Consolidated Funded Debt on such date to (b)
Consolidated EBITDA for the Reference Period ended on, or most recently ended
prior to, such date.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
loss) of any Person (other than a Subsidiary of the Company) in which the
Company or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions and (b) the
undistributed earnings of any Subsidiary of the Company (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund its portion of any Borrowing,
or any portion of its participation in any Letter of Credit or Acceptance,
within three Business Days of the date on which it shall have been required to
fund the same, unless the subject of a good faith dispute based on a reasonable
determination under the circumstances between the applicable Borrower and such
Lender, (b) notified the Company, the Administrative Agent, any Issuing Lender
or any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under agreements in which it commits to extend credit generally,
(c) failed, within three Business Days after reasonable request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans (unless the
subject of a good faith dispute based on a reasonable determination under the
circumstances between the relevant Borrower and such Lender) and participations
in then outstanding Letters of Credit and Acceptances; provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, (e) (i) been (or has a parent
company that has been) adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, unless in the case of any Lender referred to in this
clause (e) the Borrowers, the Administrative Agent and each Issuing Lender shall
be satisfied that such Lender intends, and has all approvals required to enable
it, to continue to perform its obligations as a Lender hereunder, or (f) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action. For the avoidance of doubt, a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in such Lender or its parent by a Governmental Authority.

 

8

--------------------------------------------------------------------------------

 

 

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 4.06(a) and the environmental matters disclosed in Schedule 4.06(b).

 

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding the sale by the Company of its own Capital Stock).

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Company organized or
incorporated under the laws of any jurisdiction within the United States of
America.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means September 30, 2014.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
or protection of the environment and public health (to the extent relating to
exposure to Hazardous Material), preservation or reclamation of natural
resources, including those relating to the management, release or threatened
release of any Hazardous Material.

 

9

--------------------------------------------------------------------------------

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary arising under any
Environmental Law and resulting from (a) violation of any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Issuance” means (a) any issuance or sale by the Company or any of its
Subsidiaries after the First Restatement Effective Date of (i) any of its
Capital Stock, (ii) any warrants or options exercisable in respect of its
Capital Stock (other than any warrants or options issued to directors, officers,
employees or consultants of the Company or any of its Subsidiaries pursuant to
benefit plans established in the ordinary course of business and any Capital
Stock of the Company issued upon the exercise of such warrants or options) or
(iii) any other security or instrument representing an equity interest (or the
right to obtain any equity interest) in the Company or any of its Subsidiaries
or (b) the receipt by the Company or any of its Subsidiaries after the First
Restatement Effective Date of any capital contribution (whether or not evidenced
by any equity security issued by the recipient of such contribution); provided
that Equity Issuance shall not include (x) any such issuance or sale by any
Subsidiary of the Company to the Company or any Subsidiary of the Company or (y)
any capital contribution by the Company or any Subsidiary of the Company to any
Subsidiary of the Company.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class or type of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with any Borrower within the meaning of Section 4001(a)(14)
of ERISA and (b) any trade or business (whether or not incorporated) that,
together with any Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414(m) or (o) of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30 day notice period is waived); (b) the existence
with respect to any Pension Plan of a non-exempt Prohibited Transaction; (c) any
failure by any Pension Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Pension Plan, whether or not waived; (d) the filing pursuant to Section
412 of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan, the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan, or the failure by any Borrower or any of their
ERISA Affiliates to make any required contribution to a Multiemployer Plan; (e)
the incurrence by any Borrower or any of their ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan; (f)
a determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(g) the receipt by any Borrower or any of their ERISA Affiliates from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan under
Section 4042 of ERISA; (h) the incurrence by any Borrower or any of their ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (i) the receipt by any Borrower or
any of their ERISA Affiliates of any notice from any plan administrator of any
Multiemployer Plan concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA); or (j) the imposition of liability on any
Borrower or any of their respective ERISA Affiliates pursuant to Section 4062(e)
of ERISA with respect to any Pension Plan.

 

10

--------------------------------------------------------------------------------

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Subsidiary” means (i) any Domestic Subsidiary acquired pursuant to a
Permitted Acquisition or Investment that is subject to Indebtedness permitted to
be assumed under Section 7.01(d) and any Domestic Subsidiary thereof acquired in
connection therewith that guarantees such Indebtedness, in each case to the
extent, and so long as, such Indebtedness prohibits such Domestic Subsidiary
from becoming a Guarantor, (ii) any Domestic Subsidiary that is prohibited by
any applicable law, rule or regulation, or by any contractual obligation
existing on the First Restatement Effective Date or on the date any such
Domestic Subsidiary is acquired or organized (so long as, in respect of any such
contractual prohibition, such prohibition is not incurred in contemplation of
such acquisition), in each case from guaranteeing the Obligations (and for so
long as such restriction or any replacement or renewal thereof is in effect), or
which would require governmental (including regulatory) or applicable works
council consent, approval, license or authorization to provide a guarantee
unless such consent, approval, license or authorization has been received, or
for which the provision of a guarantee or grant of a Lien would result in
adverse tax consequences to the Company or one of its Subsidiaries (as
reasonably determined by the Company in consultation with the Administrative
Agent), (iii) each of (x) 18F California, Inc., and (y) WTN Services, LLC, so
long as neither of such Domestic Subsidiaries is engaged in any operating
activities or owns any material assets (as reasonably determined by the Company
in consultation with the Administrative Agent) and (iv) 18F Virginia, Inc., so
long as such Domestic Subsidiary is not engaged in any operating activities and
does not own any material assets (as reasonably determined by the Company in
consultation with the Administrative Agent); provided that any such Domestic
Subsidiary shall cease to be an Excluded Subsidiary at such time as clauses (i),
(ii), (iii) or (iv) above cease to apply.

 

“Excluded Swap Obligation” means with respect to any Loan Party, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guarantee or security interest is or becomes illegal.

 

11

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income and franchise or
similar Taxes imposed by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or as a result of any other present or former connection with
such jurisdiction (other than any such connections arising solely from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Documents), (b) any branch profits Taxes imposed on any Lender by the
United States of America or any similar Tax imposed by a jurisdiction described
in clause (a), (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 2.21(b)), any United States
withholding Tax (i) that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding Tax pursuant to Section 2.19(a), or
(ii) that is attributable to the Foreign Lender’s failure to comply with Section
2.19(e), and (d) any Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Existing LC Disbursements” means “LC Disbursements” under and as defined in the
Existing Credit Agreement.

 

“Existing Lenders” means “Lenders” under and as defined in the Existing Credit
Agreement.

 

“Existing Letters of Credit” means each letter of credit currently outstanding
under the Existing Credit Agreement and listed on Schedule 7.01 hereto.

 

“Existing Revolving Credit Commitment” means “Revolving Credit Commitments”
under and as defined in the Existing Credit Agreement.

 

“Existing Revolving Credit Lenders” means “Revolving Credit Lenders” under and
as defined in the Existing Credit Agreement.

 

“Existing Revolving Credit Loans” means “Revolving Credit Loans” under and as
defined in the Existing Credit Agreement.

 

“Existing Swingline Loans” means “Swingline Loans” under and as defined in the
Existing Credit Agreement.

 

“Existing Term Lenders” means “Term Lenders” under and as defined in the
Existing Credit Agreement.

 

12

--------------------------------------------------------------------------------

 

 

“Existing Term Loans” means “Term Loans” under and as defined in the Existing
Credit Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the First
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any law,
regulation, rule, promulgation, or official agreement implementing an official
government agreement with respect to the foregoing.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the rate calculated by the New York Fed based on such day’s federal
funds transactions by depository institutions (as determined in such manner as
the New York Fed shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Fed as the federal
funds effective rate.

 

“First Restatement Effective Date” means the date on which the conditions
specified in Section 5.01 are satisfied (or waived in accordance with Section
10.02).

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

 

“Foreign Lender” means any Lender or Issuing Lender that is not a “United States
person” as defined by Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit, bankers’ acceptance or letter of guaranty issued to support
such Indebtedness or obligation; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.

 

13

--------------------------------------------------------------------------------

 

 

“Guaranteed Obligations” means, collectively, the Borrower Guaranteed
Obligations, the Subsidiary Borrower Guaranteed Obligations and the Subsidiary
Guarantor Guaranteed Obligations.

 

“Guaranteed Parties” means, collectively, the Lenders, the Issuing Lenders, the
Administrative Agent, any other holder from time to time of any Guaranteed
Obligations and, in each case, their respective successors and assigns.

 

“Guarantors” means the Company and the Subsidiary Guarantors, in each case with
respect to its respective Guaranteed Obligations.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Increasing Revolving Credit Lender” has the meaning set forth in Section
2.11(c).

 

“Incremental Term Loan” has the meaning set forth in Section 2. 11(d).

 

“Incremental Term Loan Effective Date” has the meaning set forth in Section 2.
11(d).

 

“Incremental Term Loan Lender” has the meaning set forth in Section 2. 11(d).

 

“Incremental Term Loan Maturity Date” means with respect to any Incremental Term
Loans to be made pursuant to any Incremental Term Loan Supplement, the maturity
date specified in such Incremental Term Loan Supplement, which date shall be a
date at least six months after the Term Loan Maturity Date.

 

“Incremental Term Loan Supplement” has the meaning set forth in Section 2.11(d).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) the liquidation value of all
preferred Capital Stock of such Person that is mandatorily redeemable on or
prior to the date that is six months after the Term Loan Maturity Date or, if
later, the latest Incremental Term Loan Maturity Date. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

14

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.10.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable thereto and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months or
(if agreed to by all the Lenders of the applicable Class of Loans) twelve months
thereafter, as the applicable Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing, and the date of a Borrowing comprising Loans of
any Class that have been converted or continued shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available for Dollars
that is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate
for the shortest period for which that LIBO Screen Rate is available for Dollars
that is longer than the Impacted Interest Period, in each case, as of
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Impacted Interest Period. When determining the Interpolated
Rate for a period which is shorter than the shortest period for which the LIBO
Screen Rate is available, the LIBO Screen Rate for purposes of clause (a) above
shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

 

“Investment” means, by any Person, (a) the amount paid or committed to be paid,
or the value of property or services contributed or committed to be contributed,
by such Person for or in connection with the acquisition by such Person of any
stock, bonds, notes, debentures, partnership or other ownership interests or
other securities of any other Person and (b) the amount of any advance, loan or
extension of credit by such Person, to any other Person, or guaranty or other
similar obligation of such Person with respect to any Indebtedness of such other
Person (other than Indebtedness constituting trade payables in the ordinary
course of business), and (without duplication) any amount committed to be
advanced, loaned, or extended by such Person to any other Person, or any amount
the payment of which is committed to be assured by a guaranty or similar
obligation by such Person for the benefit of, such other Person.

 

15

--------------------------------------------------------------------------------

 

 

“Issuing Lender” means each of JPMCB and Wells Fargo Bank, National Association,
each in its capacity as the issuer of Letters of Credit (including Existing
Letters of Credit) or Acceptances hereunder, and in each case its successors in
such capacity as provided in Section 2.08(k). Each Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued or
Acceptances to be created by Affiliates of such Issuing Lender, in which case
the term “Issuing Lender” shall include any such Affiliate with respect to
Letters of Credit issued or Acceptances created by such Affiliate.

 

“Joint Bookrunners” means the Joint Bookrunners identified on the cover page of
this Agreement.

 

“Joint Lead Arrangers” means the Joint Lead Arrangers identified on the cover
page of this Agreement.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit or an Acceptance.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time plus the aggregate face amount of unmatured Acceptances
at such time. The LC Exposure of any Revolving Credit Lender at any time shall
be its Revolving Percentage of the total LC Exposures at such time.

 

“Lenders” means the Persons listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
instrument entered into pursuant to Section 2.11(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit or any
Acceptance, collectively, any application therefor and any other agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit or such Acceptance) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or such Acceptance or (b) any collateral
security for any of such obligations, each as the same may be modified and
supplemented and in effect from time to time.

 

“Letter of Credit Sublimit Amount” means $10,000,000 under the Working Capital
Sublimit; provided that the amount of Acceptances at any one time outstanding
shall not exceed $1,000,000 in the aggregate.

 

16

--------------------------------------------------------------------------------

 

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case the “LIBO Screen
Rate”) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided further that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to Dollars, then the LIBO Rate shall be the Interpolated Rate at
such time (provided that if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement).

          “LIBO Screen Rate” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, any Subsidiary Borrower
Designation Letters, the Letter of Credit Documents, the promissory notes (if
any) executed and delivered pursuant to Section 2.12(e), the Security Documents
and any amendment, waiver, supplement or other modification to any of the
foregoing.

 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Loans” means the loans made by the Lenders to any or all the Borrowers pursuant
to this Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Acquisition” means an Acquisition consummated in the fiscal quarter
ending September 30, 2016 or in any fiscal quarter thereafter involving
aggregate consideration in excess of $25,000,000.

 

 “Material Adverse Effect” means a material adverse effect on (a) the business,
property, operation or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, or (b) the ability of the Loan Parties to perform
their respective obligations hereunder and under the other Loan Documents or (c)
the validity or enforceability of this Agreement or any other Loan Document or
the rights or remedies of the Administrative Agent and the Lenders hereunder or
thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Acceptances), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate outstanding principal amount exceeding $15,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Company or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Company or any Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.

 

17

--------------------------------------------------------------------------------

 

 

“Material Real Property” has the meaning set forth in Section 6.11(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each mortgage, deed of trust, security deed or like instrument
granting a Lien on any Mortgaged Property given by any of the Loan Parties, as
grantor, to the Administrative Agent, each such Mortgage to be in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Mortgage Amendment” has the meaning set forth in Section 6.12(i).

 

“Mortgaged Properties” shall mean the real property listed on Schedule 1.01(b)
and any real property which may from time to time the subject of a Mortgage
pursuant to Section 6.11.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness (including principal, premium or penalty, if any,
and interest, breakage costs or other amounts) secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith, (ii)
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (iii) the amount of any reserves established by the Company
and the Subsidiary Guarantors in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to the occurrence
of such event (as determined reasonably and in good faith by a Responsible
Officer) and (b) in connection with any incurrence of Indebtedness, the cash
proceeds received from such incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

 

“New York Fed” means the Federal Reserve Bank of New York.

 

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
on such day received by the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

18

--------------------------------------------------------------------------------

 

 

“Obligations” means, collectively, (a) all of the Indebtedness, liabilities and
obligations of any Loan Party to the Administrative Agent, the Lenders and/or
the Issuing Lenders arising under the Loan Documents (including all
reimbursement obligations in respect of Letters of Credit or Acceptances), in
each case whether fixed, contingent (including without limitation those
Obligations incurred as a Guarantor pursuant to Article III), now existing or
hereafter arising, created, assumed, incurred or acquired, and whether before or
after the occurrence of any Event of Default under clause (h) or (i) of Article
VIII and including any obligation or liability in respect of any breach of any
representation or warranty and all post-petition interest and funding losses,
whether or not allowed as a claim in any proceeding arising in connection with
such an event, (b) all obligations of any Loan Party owing to any Lender or any
Affiliate of any Lender, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extension and modifications thereof and substitutions therefor) in connection
with Banking Services and (c) all obligations of any Loan Party under or in
respect of Specified Swap Agreements (other than any Excluded Swap Obligations
arising under any Specified Swap Agreement). The term ‘Obligations” shall
include Borrower Obligations, Subsidiary Borrower Obligations and Subsidiary
Guarantor Obligations.

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under this Agreement or any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).

 

“Participant” has the meaning set forth in Section 10.04(c).

 

“Participant Register” has the meaning set forth in Section 10.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Permitted Liens” means:

 

(a) Liens imposed by law for taxes that are not yet due and payable or
delinquent or are being contested in compliance with Section 6.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (including Liens arising under or by reason of the
Perishable Agricultural Commodities Act of 1930, as amended from time to time),
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
6.04;

 

19

--------------------------------------------------------------------------------

 

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations (other than any such obligation imposed pursuant to
Section 430(k) of the Code or 303(k) of ERISA), surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VIII;

 

(f) easements, zoning restrictions, rights of way and other similar encumbrances
and charges on real property imposed by law or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;

 

(g) leases of the properties of any Loan Party granted by such Loan Party to
third parties entered into in the ordinary course of business which do not
materially interfere with the business of the Company and its Subsidiaries; and

 

(h) with respect to any Mortgaged Property, the matters listed as exceptions to
title on Schedule B of the Title Policy covering such Mortgaged Property and the
matters disclosed in any survey delivered to the Administrative Agent with
respect to such Mortgaged Property;

 

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

 

“Quarterly Dates” means the last Business Day of September, December, March and
June in each year, the first of which shall be the first such day after the
First Restatement Effective Date.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Company or its Subsidiaries.

 

“Reference Period” means any period of four consecutive fiscal quarters of the
Company.

 

“Register” has the meaning set forth in Section 10.04(b)(iv).

 

“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans as a
result of the delivery of a Reinvestment Notice.

 

20

--------------------------------------------------------------------------------

 

 

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Company has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Company (directly or indirectly through a Subsidiary) intends and expects to use
(x) all or a specified portion of the Net Cash Proceeds of an Asset Sale to
acquire or repair other assets (other than current assets) useful in its
business or (y) all or a specified portion of the Net Cash Proceeds of Recovery
Event (i) to repair or acquire replacements of any current assets (including
prepaid assets) lost, damaged or destroyed in connection with such Recovery
Event and/or (ii) to acquire or repair other assets (other than current assets)
useful in its business.

 

“Reinvestment Prepayment Amount” means (a) with respect to any Asset Sale
constituting a Reinvestment Event, the Reinvestment Deferred Amount relating
thereto less any amount expended prior to the relevant Reinvestment Prepayment
Date to acquire or repair assets (other than current assets) useful in the
Company’s business and (b) with respect to any Recovery Event constituting a
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended prior to the relevant Reinvestment Prepayment Date (i) to repair
or acquire replacements of any current assets (including prepaid assets) lost,
damaged or destroyed in connection with such Recovery Event and (ii) to acquire
or repair other assets (other than current assets) useful in the Company’s
business.

 

“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring 24 months after the receipt by the Company of
proceeds relating to such Reinvestment Event and (b) the date on which the
Company shall have determined not to, or shall have otherwise ceased to, acquire
or repair the applicable assets useful in the Company’s business with all or any
portion of the relevant Reinvestment Deferred Amount.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans and unused
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans and unused
Commitments at such time. The “Required Lenders” of a particular Class of Loans
means Lenders having Revolving Credit Exposures, outstanding Term Loans,
outstanding Incremental Term Loans and/or unused Commitments of such Class, as
applicable, representing more than 50% of the total Revolving Credit Exposures,
outstanding Term Loans, outstanding Incremental Term Loans and/or unused
Commitments of such Class, as applicable, at such time.

 

“Required Ratio” has the meaning set forth in Section 7.11(a).

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Company, but in any event, with respect to financial
matters, the chief financial officer of the Company.

 

21

--------------------------------------------------------------------------------

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Company
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock of the Company or any option, warrant or other right to
acquire any such Capital Stock of the Company.

 

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

 

“Revolving Credit Availability Period” means the period from and including the
First Restatement Effective Date to but excluding the earlier of the Revolving
Credit Commitment Termination Date and the date of termination of the Revolving
Credit Commitments.

 

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Acceptances hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.11 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
10.04. The initial amount of each Lender’s Revolving Credit Commitment is set
forth on Schedule 1.01(a) under the caption “Revolving Credit Commitment”, or in
the Assignment and Acceptance or other instrument pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as applicable. On the First
Restatement Effective Date, the aggregate amount of the Revolving Credit
Commitments is $200,000,000.

 

“Revolving Credit Commitment Increase” has the meaning set forth in Section
2.11(c).

 

“Revolving Credit Commitment Increase Date” has the meaning set forth in Section
2.11(c).

 

“Revolving Credit Commitment Termination Date” means December 23, 2021.

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans and (b) the LC Exposure of such Lender at such time;
provided that at any time a Defaulting Lender exists, in the determination of
Revolving Credit Exposure of any Revolving Credit Lender for purposes of Section
2.04, the LC Exposure of such Revolving Credit Lender shall be adjusted to give
effect to any reallocation effected pursuant to Section 2.23(d).

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

 

“Revolving Credit Loans” means the loans made by the Lenders to the Borrowers
pursuant to Section 2.04.

 

“Revolving Percentage” with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment; provided that for
purposes of Section 2.23 when a Defaulting Lender shall exist, “Revolving
Percentage” shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment. With respect to the Revolving
Credit Lenders, if the Revolving Credit Commitments have terminated or expired,
the Revolving Percentages shall be determined on the basis of the percentage of
the total Revolving Credit Exposures represented by such Revolving Credit
Lender’s Revolving Credit Exposure, giving effect to any assignments and any
Lender’s status as a Defaulting Lender at the time of determination (including
any reallocation of LC Exposure pursuant to Section 2.23(d)).

 

22

--------------------------------------------------------------------------------

 

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (as of the First Restatement
Effective Date, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned 50% or more by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Security Agreement” means the Security Agreement, dated as of September 30,
2014, among the Loan Parties and the Administrative Agent.

 

“Security Documents” means, collectively, the Security Agreement, the Mortgages
and each of the security agreements and other instruments and documents executed
and delivered pursuant thereto, each Subsidiary Joinder Agreement, any security
or similar agreement entered into pursuant to Section 6.11 in favor of the
Administrative Agent, and all Uniform Commercial Code financing statements
required by the terms of any such agreement to be filed with respect to the
security interests created pursuant thereto.

 

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of the Company and the Subsidiary Borrowers, on a consolidated basis, will, as
of such date, exceed the amount of all “liabilities of the Company and the
Subsidiary Borrowers, on a consolidated basis, contingent or otherwise”, as of
such date, as such quoted terms are determined in accordance with applicable
federal and state laws governing determinations of the insolvency of debtors,
(b) the present fair saleable value of the assets of the Company and the
Subsidiary Borrowers, on a consolidated and going-concern basis, will, as of
such date, be greater than the amount that will be required to pay the liability
of the Company and the Subsidiary Borrowers, on a consolidated basis, on their
debts as such debts become absolute and mature in the ordinary course of
business, (c) the Company and the Subsidiary Borrowers, on a consolidated basis,
will not have, as of such date, an unreasonably small amount of capital with
which to conduct their business, and (d) the Company and the Subsidiary
Borrowers, on a consolidated basis, will be able to pay their debts as they
mature in the ordinary course of business.

 

23

--------------------------------------------------------------------------------

 

 

“Specified Swap Agreement” means any Swap Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by any Loan
Party and any Person that is a Lender or an Affiliate of a Lender at the time
such Swap Agreement is entered into.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Company.

 

“Subsidiary Borrower” means (a) each Domestic Subsidiary of the Company (if any)
that is listed under the caption “Subsidiary Borrowers” on the signature pages
hereof and (b) each other Domestic Subsidiary of the Company that shall become a
Subsidiary Borrower pursuant to Section 2.22, in each case so long as such
Subsidiary shall remain a Subsidiary Borrower hereunder.

 

“Subsidiary Borrower Designation Letter” means the Subsidiary Borrower
Designation Letter entered into by the Company and a wholly-owned Domestic
Subsidiary of the Company pursuant to Section 2.22, pursuant to which such
Subsidiary shall (subject to the terms and conditions of Section 2.22(b)) be
designated as a Subsidiary Borrower, substantially in the form of Exhibit E-1 or
any other form approved by the Administrative Agent.

 

“Subsidiary Borrower Guaranteed Obligations” has the meaning set forth in
Section 3.01.

 

“Subsidiary Borrower Obligations” means, with respect to any Subsidiary
Borrower, all of the Obligations of such Subsidiary Borrower.

 

“Subsidiary Guarantor Guaranteed Obligations” has the meaning set forth in
Section 3.01.

 

“Subsidiary Guarantor Obligations” means, with respect to any Subsidiary
Guarantor, all of the Obligations of such Subsidiary Guarantor.

 

“Subsidiary Guarantors” means (a) each Subsidiary of the Company that is listed
under the caption “Subsidiary Guarantors” on the signature pages hereof and (b)
each other Subsidiary of the Company that shall become a Subsidiary Guarantor
pursuant to Section 6.11.

 

24

--------------------------------------------------------------------------------

 

 

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement
substantially in the form of Exhibit D executed and delivered by a Domestic
Subsidiary that, pursuant to Section 6.11(a), is required to become a
“Subsidiary Guarantor” hereunder and a “Securing Party” under the Security
Agreement in favor of the Administrative Agent.

 

“Survey” has the meaning has the meaning set forth in Section 6.11(b).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any
Subsidiary shall be a Swap Agreement.

 

“Syndication Agent” means the Syndication Agent identified on the cover page of
this Agreement.

 

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges or withholdings (including backup
withholding) now or hereafter imposed, levied, collected or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Commitment” as to any Lender, the obligation of such Lender, if any, to
make Term Loans to the Company in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.01(a). On the First Restatement Effective Date, the aggregate amount
of the Term Commitments is $115,000,000.

 

“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loan” has the meaning set forth in Section 2.01(a).

 

“Term Loan Maturity Date” means December 23, 2021.

 

“Term Percentage” means, as to any Term Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the aggregate Term Commitments
(or, at any time after the First Restatement Effective Date, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).

 

“Termination Letter” has the meaning set forth in Section 2.22(c).

 

“Title Company” has the meaning set forth in Section 6.11(b).

 

“Title Policy” has the meaning set forth in Section 6.11(b).

 

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is a
party, the borrowing of Loans hereunder and the use of proceeds thereof, and the
issuance of Letters of Credit and creation of Acceptances hereunder.

 

25

--------------------------------------------------------------------------------

 

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Working Capital Exposure” means, with respect to any Revolving Credit Lender at
any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans the proceeds of which were designated (pursuant to the
applicable Borrowing Requests) to be used for working capital purposes and (b)
the LC Exposure of such Lender at such time.

 

“Working Capital Sublimit” means a portion of the Revolving Credit Commitments
not to exceed $175,000,000 (subject to periodic reduction as provided in Section
2.05(e)), available for (i) drawing Revolving Credit Loans the proceeds of which
are to be used for working capital purposes and (ii) the issuance of Letters of
Credit.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.03     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the First Restatement Effective Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Borrower or any Subsidiary at “fair value”, as
defined therein.   Notwithstanding any other provision of this Agreement or the
other Loan Documents to the contrary, (x) the determination of whether a lease
constitutes a capital lease or an operating lease, and whether obligations
arising under a lease are required to be capitalized on the balance sheet of the
lessee thereunder and/or recognized as interest expense, shall be determined by
reference to GAAP as in effect on the First Restatement Effective Date.

 

26

--------------------------------------------------------------------------------

 

 

ARTICLE II     

THE CREDITS

 

SECTION 2.01     Term Commitments. Subject to the terms and conditions hereof,
each Term Lender severally agrees to make a term loan (a “Term Loan”) to the
Company in Dollars on the First Restatement Effective Date in an amount equal to
the Term Commitment of such Term Lender. The Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Company and notified to the
Administrative Agent in accordance with Section 2.02 and Section 2.10.

 

SECTION 2.02     Procedure for Term Loan Borrowing. The Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated First Restatement Effective Date) requesting that the
Term Lenders make the Term Loans on the First Restatement Effective Date and
specifying the amount to be borrowed. The Term Loans made on the First
Restatement Effective Date shall initially be ABR Loans. Upon receipt of such
notice the Administrative Agent shall promptly notify each Term Lender thereof.
Not later than 12:00 Noon, New York City time, on the First Restatement
Effective Date each Term Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the Term
Loan to be made by such Term Lender. The Administrative Agent shall credit the
account of the Company on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

 

SECTION 2.03     Repayment of Term Loans. The Company shall repay the Term Loans
in quarterly principal installments, commencing April 2, 2017, each of which
shall be in an amount equal to such Lender’s Term Percentage multiplied by the
amounts to be paid set forth below:

 

Installment Dates

Principal Amount

April 2, 2017

$1,437,500

July 2, 2017

$1,437,500

October 1, 2017

$1,437,500

December 31, 2017

$1,437,500

April 1, 2018

$2,156,250

July 1, 2018

$2,156,250

September 30, 2018

$2,156,250

December 30, 2018

$2,156,250

March 31, 2019

$2,875,000

June 30, 2019

$2,875,000

September 29, 2019

$2,875,000

December 29, 2019

$2,875,000

March 29, 2020

$3,593,750

June 28, 2020

$3,593,750

September 27, 2020

$3,593,750

December 27, 2020

$3,593,750

March 28, 2021

$4,312,500

June 27, 2021

$4,312,500

September 26, 2021

$4,312,500

Term Loan Maturity Date

$61,812,500

   

 

27

--------------------------------------------------------------------------------

 

 

SECTION 2.04     Revolving Credit Commitments. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender agrees to make
Revolving Credit Loans to any of the Borrowers from time to time during the
Revolving Credit Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment, (ii) the total Working Capital Exposures
of all the Revolving Credit Lenders exceeding the Working Capital Sublimit or
(iii) the total Revolving Credit Exposures exceeding the total Revolving Credit
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Credit
Loans. On the First Restatement Effective Date, all Existing Revolving Credit
Loans shall be deemed to be repaid (including for purposes of Section 2.18 of
the Existing Credit Agreement) and such portion thereof that were ABR Loans
shall be reborrowed as ABR Loans by the applicable Borrower and such portion
thereof that were Eurodollar Loans shall be reborrowed as Eurodollar Loans by
the applicable Borrower (it being understood that for each tranche of Existing
Revolving Credit Loans that were Eurodollar Loans, (x) the initial Interest
Period for the relevant reborrowed Eurodollar Loans shall equal the remaining
length of the Interest Period for such tranche and (y) the Adjusted LIBO Rate
for the relevant reborrowed Eurodollar Loans during such initial Interest Period
shall be the Adjusted LIBO Rate for such tranche immediately prior to the First
Restatement Effective Date) and Revolving Credit Lenders shall advance funds to
the Administrative Agent no later than 12:00 Noon, New York City time on the
First Restatement Effective Date as shall be required to repay the Existing
Revolving Credit Loans and funded participations in Existing LC Disbursements
and Existing Swingline Loans of Existing Revolving Credit Lenders such that each
Revolving Credit Lender’s share of outstanding Revolving Credit Loans on the
First Restatement Effective Date is equal to its Revolving Percentage (after
giving effect to the First Restatement Effective Date).

 

SECTION 2.05     Loans and Borrowings.

 

(a)         Obligations of Lenders. Each Loan shall be made as part of a
Borrowing by any Borrower consisting of Loans of the same Class and Type made to
such Borrower by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)         Type of Loans. Subject to Section 2.16, each Borrowing by any
Borrower shall be comprised entirely of ABR Loans or of Eurodollar Loans as such
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)         Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $3,000,000 or a larger multiple of
$500,000. Each ABR Borrowing shall be in an aggregate amount equal to $1,000,000
or a larger multiple of $100,000; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused amount of the total
Revolving Credit Commitment or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.08(f). Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten Eurodollar Borrowings outstanding.

 

28

--------------------------------------------------------------------------------

 

 

(d)         Limitations on Interest Periods. Notwithstanding any other provision
of this Agreement, no Borrower shall be entitled to request (or to elect to
convert to or continue as a Eurodollar Borrowing) (i) any Revolving Credit
Eurodollar Borrowing if the Interest Period requested therefor would end after
the Revolving Credit Commitment Termination Date or (ii) any Eurodollar
Borrowing of an Incremental Term Loan if the Interest Period requested therefor
would end after the Incremental Term Loan Maturity Date for such Incremental
Term Loan.

 

(e)         Seasonal Reduction on Revolving Credit Commitments. For the period
from January 1 through August 1 of each fiscal year of the Company, (i) the
total Revolving Credit Commitments shall be reduced to $100,000,000 and (ii) the
Working Capital Sublimit shall be reduced to $75,000,000; provided that, solely
for purposes of determining the unused Commitments in connection with the
definition of Required Lenders, the foregoing reduction shall be disregarded.

 

SECTION 2.06     Requests for Revolving Credit Borrowings.

 

(a)         Notice by the Borrowers. To request a Revolving Credit Borrowing, a
Borrower shall notify the Administrative Agent of such request by telephone (i)
in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing or (ii) in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by such Borrower.

 

(b)         Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.05:

 

(i)         whether the requested Revolving Credit Borrowing is to be used for
working capital (thereby constituting a Borrowing under the Working Capital
Sublimit);

 

(ii)         the aggregate amount of the requested Revolving Credit Borrowing;

 

(iii)         the date of such Revolving Credit Borrowing, which shall be a
Business Day;

 

(iv)         whether such Revolving Credit Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing;

 

(v)         in the case of a Eurodollar Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.05(d); and

 

(vi)         the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.09.

 

(c)         Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof, including
whether the applicable Borrower designated the proceeds to be used for working
capital purposes, and of the amount of such Lender’s Loan to be made as part of
the requested Revolving Credit Borrowing.

 

29

--------------------------------------------------------------------------------

 

 

(d)         Failure to Elect. If no election as to the Type of a Revolving
Credit Borrowing is specified, then the requested Revolving Credit Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurodollar Borrowing, the requested Borrowing shall be made
instead as an ABR Borrowing.

 

SECTION 2.07     [Reserved].

 

SECTION 2.08     Letters of Credit and Acceptances.

 

(a)         General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.04, any Borrower may request an
Issuing Lender to issue, at any time and from time to time during the Revolving
Credit Availability Period, Letters of Credit denominated in Dollars and, to the
extent so provided under the terms of any such Letter of Credit, to accept
drafts presented for acceptance by the beneficiary thereof in accordance with
its terms (each, an “Acceptance”) for such Borrower’s account in such form as is
acceptable to such Issuing Lender in its reasonable determination. Letters of
Credit issued and Acceptances created hereunder shall constitute utilization of
the Commitments. On the First Restatement Effective Date, the parties hereto
agree that the Existing Letters of Credit shall be deemed to be Letters of
Credit pursuant to the terms and conditions, and entitled to the benefits, of
this Agreement and the other Loan Documents, without any further action by the
Borrowers or any other Person.

 

(b)         Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit) or creation of an Acceptance, a Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Lender
and the Administrative Agent) to such Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal, extension or creation) a notice requesting the issuance of a Letter of
Credit or creation of an Acceptance, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit or Acceptance is to expire (which shall comply with paragraph
(d) of this Section), the amount of such Letter of Credit or Acceptance, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit or create
such Acceptance. If requested by an Issuing Lender, such Borrower also shall
submit a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. The procedures (including as
to the discounting of any Acceptance) related to the creation of Acceptances
under Letters of Credit shall be established by the applicable Issuing Lender in
their discretion. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit or acceptance application or other agreement submitted by such
Borrower to, or entered into by such Borrower with, the applicable Issuing
Lender relating to any Letter of Credit or any Acceptance, the terms and
conditions of this Agreement shall control.

 

(c)         Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended and an Acceptance shall be created only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit and creation
of each Acceptance the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal,
extension or creation (i) the total LC Exposures shall not exceed the Letter of
Credit Sublimit Amount, (ii) the total Working Capital Exposures of all the
Revolving Credit Lenders shall not exceed the Working Capital Sublimit and (iii)
the total Revolving Credit Exposures shall not exceed the total Revolving Credit
Commitments.

 

30

--------------------------------------------------------------------------------

 

 

(d)         Expiration Date. Each Letter of Credit and each Acceptance shall
expire at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) or
creation of such Acceptance and (ii) the date that is five Business Days prior
to the Revolving Credit Commitment Termination Date (unless, in the case of this
clause (ii), on or prior to such date, such Letter of Credit is cash
collateralized or backstopped in an amount and on terms reasonably acceptable to
the applicable Issuing Lender).

 

(e)         Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and the creation
of an Acceptance by an Issuing Lender, and without any further action on the
part of such Issuing Lender or the Revolving Credit Lenders, such Issuing Lender
hereby grants to each Revolving Credit Lender, and each Revolving Credit Lender
hereby acquires from such Issuing Lender, a participation in such Letter of
Credit and such Acceptance equal to such Revolving Credit Lender’s Revolving
Percentage of the aggregate amount available to be drawn under such Letter of
Credit or payment made under such Acceptance. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit and Acceptances is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments.

 

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of each Issuing Lender, such Revolving Credit Lender’s
Revolving Percentage of each LC Disbursement made by such Issuing Lender
promptly upon the request of such Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the applicable
Borrower or at any time after any reimbursement payment is required to be
refunded to such Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.09 with respect to Revolving
Credit Loans made by such Revolving Credit Lender (and Section 2.09 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Lender
the amounts so received by it from the Revolving Credit Lenders. Promptly
following receipt by the Administrative Agent of any payment from a Borrower
pursuant to paragraph (f) of this Section, the Administrative Agent shall
distribute such payment to the applicable Issuing Lender or, to the extent that
the Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Revolving Credit Lenders and such
Issuing Lender as their interests may appear. Any payment made by a Revolving
Credit Lender pursuant to this paragraph to reimburse any Issuing Lender for any
LC Disbursement (other than the funding of ABR Revolving Credit Loans as
contemplated below) shall not constitute a Loan and shall not relieve such
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)         Reimbursement. If any Issuing Lender shall make any LC Disbursement
in respect of a Letter of Credit or an Acceptance, the applicable Borrower shall
reimburse such Issuing Lender in respect of such LC Disbursement by paying to
the Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that such Borrower
receives notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that such Borrower receives such notice, if such notice is not received
prior to such time; provided that if such LC Disbursement is not less than
$100,000, such Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.06 that such payment be financed
with an ABR Revolving Credit Borrowing in an equivalent amount and, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Credit Borrowing.

 

31

--------------------------------------------------------------------------------

 

 

If a Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from such Borrower in respect thereof and such Revolving Credit
Lender’s Revolving Percentage thereof.

 

(g)         Obligations Absolute. Each Borrower’s obligations under this Section
2.08 shall be absolute, unconditional and irrevocable under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such Borrower may have or have had against each Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. Each Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and each Borrower’s reimbursement obligations under Section 2.08(f) shall not be
affected by, among other things, (a) any lack of validity or enforceability of
any Letter of Credit, any Acceptance or this Agreement, or any term or provision
therein, (b) any draft or other document presented under a Letter of Credit or
an Acceptance proving to be invalid, fraudulent or forged in any respect or any
statement therein being untrue or inaccurate in any respect, (c) any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or
Acceptance or any other party to which such Letter of Credit or an Acceptance
may be transferred or any claims whatsoever of any Borrower against any
beneficiary of such Letter of Credit or such Acceptance or any such transferee,
(d) payment by any Issuing Lender under a Letter of Credit or an Acceptance
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or such Acceptance, or (e) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, each Borrower's obligations
hereunder. Neither the Administrative Agent, the Lenders, nor any Issuing Lender
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or creation of any Acceptance
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or message or advice, however transmitted, in connection with any Letter
of Credit or any Acceptance (including any document required to make a drawing
thereunder), any error in interpretation of technical terms or any consequence
arising from causes beyond the control of such Issuing Lender; provided that the
foregoing shall not be construed to excuse such Issuing Lender from liability to
any Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by applicable law)
suffered by each Borrower that are caused by such Issuing Lender's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit or an Acceptance comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of any Issuing Lender (as finally determined by a
court of competent jurisdiction), any Issuing Lender shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit or an Acceptance, any Issuing Lender may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit or an Acceptance.

 

(h)         Disbursement Procedures. Each Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit or an Acceptance.
Each Issuing Lender shall promptly after such examination notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Lender and the Revolving Credit Lenders with respect to
any such LC Disbursement.

 

32

--------------------------------------------------------------------------------

 

 

(i)         Interim Interest. If any Issuing Lender shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Credit Loans; provided that if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, then Section
2.15(c) shall apply. Interest accrued pursuant to this paragraph shall be for
account of the applicable Issuing Lender, except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to paragraph
(f) of this Section to reimburse such Issuing Lender shall be for account of
such Revolving Credit Lender to the extent of such payment.

 

(j)         Mandatory Prepayment. (A) In the event that (i) there is a
determination made by any regulatory body or instrumentality thereof (including,
without limitation, any Federal Reserve Bank or any bank examiner), or there is
a change in, or change in interpretation of, any applicable law, rule or
regulation, in either case which changes the treatment of Acceptances under
Section 13 of the Federal Reserve Act or any other regulation or rule of the
Board, and as a result any Lender is required to maintain, or determines as a
matter of prudent banking practice that it is appropriate for it to maintain,
additional reserves, or (ii) any restriction is imposed on any Lender
(including, without limitation, any change in acceptance limits imposed on any
Lender) which would prevent such Lender from creating or participating in
Acceptances or otherwise performing its obligations in respect of Acceptances,
then the Administrative Agent may, or upon the direction of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers in
accordance with Section 10.01, demand prepayment of all outstanding Acceptances
(if such prepayment is required), and the Issuing Lenders shall have no further
obligation to create Acceptances hereunder. The Borrowers agree that it shall,
within ten Business Days of its receipt of a notice of mandatory prepayment of
Acceptances, prepay all Acceptances in accordance with the provisions of Section
2.08(j)(B) hereof.

 

(B) Any prepayment of any Acceptances made pursuant hereto shall be made to the
applicable Issuing Lender and shall be in an amount equal to the face amount of
such Acceptance minus a prepayment discount calculated by the accepting bank in
accordance with its customary practice for similar Acceptances and communicated
to the Borrowers.

 

(C) Except as otherwise provided herein, Acceptances may not be prepaid prior to
maturity.

 

(k)         Replacement of Issuing Lender. Any Issuing Lender may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender thereto. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
replacement of an Issuing Lender. At the time any such replacement shall become
effective, the Company shall pay all unpaid fees accrued for account of the
replaced Issuing Lender pursuant to Section 2.14(b). From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued or Acceptances to be
created thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued or Acceptances created by it prior to such replacement, but shall
not be required to issue additional Letters of Credit or to create additional
Acceptances.

 

33

--------------------------------------------------------------------------------

 

 

(l)         Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Revolving Credit Lenders (or, if the
maturity of the Revolving Credit Loans has been accelerated, Revolving Credit
Lenders representing greater than 50% of the total LC Exposures) demanding the
deposit of cash collateral pursuant to this paragraph, the Company shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to 105% of the
total LC Exposures as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Loan Party described in clause (h) or (i)
of Article VIII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Loan
Parties under this Agreement and the other Loan Documents. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Company’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the total LC Exposure at such time or, if the maturity of the
Revolving Credit Loans has been accelerated (but subject to the consent of
Revolving Credit Lenders representing greater than 50% of the total LC
Exposures), be applied to satisfy other obligations of the Loan Parties under
this Agreement and the other Loan Documents. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.

 

SECTION 2.09     Funding of Borrowings.

 

(a)         Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 3:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of such Borrower designated by such Borrower in the
applicable Borrowing Request; provided that ABR Revolving Credit Borrowings made
to finance the reimbursement of an LC Disbursement as provided in Section
2.08(f) shall be remitted by the Administrative Agent to the applicable Issuing
Lender.

 

(b)         Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the New York Fed Bank Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of such Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

34

--------------------------------------------------------------------------------

 

 

SECTION 2.10     Interest Elections.

 

(a)         Elections by the Borrowers. The Loans constituting each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the applicable
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a Eurodollar Borrowing, may elect Interest Periods, all as provided in this
Section. The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans of the respective
Class constituting such Borrowing, and the Loans of such Class constituting each
such portion shall be considered a separate Borrowing.

 

(b)         Notice of Elections. To make an election pursuant to this Section,
the applicable Borrower shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.06 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by such Borrower.

 

(c)         Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.05:

 

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.05(d).

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

35

--------------------------------------------------------------------------------

 

 

(d)         Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)         Failure to Elect; Events of Default. If a Borrower fails to deliver
a timely Interest Election Request with respect to a Eurodollar Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

 

SECTION 2.11     Termination, Reduction and Increase of the Commitments.

 

(a)         Scheduled Termination. Unless previously terminated, the Revolving
Credit Commitments shall terminate on the Revolving Credit Commitment
Termination Date.

 

(b)         Voluntary Termination or Reduction. The Company may at any time
terminate, or from time to time reduce, the Revolving Credit Commitments;
provided that (i) each reduction of the Revolving Credit Commitment pursuant to
this Section shall be in an amount that is $1,000,000 or a larger multiple of
$1,000,000 and (ii) the Company shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.13, the total Revolving Credit Exposures
would exceed the total Revolving Credit Commitments. The Company shall notify
the Administrative Agent of any election to terminate or reduce the Revolving
Credit Commitments under this paragraph (b) at least one Business Day prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of such termination may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Revolving Credit Commitments shall be
permanent.

 

(c)         Increase of Revolving Credit Commitment.

 

(i)         Requests for Increase. The Company may propose at any time that the
Revolving Credit Commitments hereunder be increased (each such proposed increase
being a “Revolving Credit Commitment Increase”) by having an existing Revolving
Credit Lender agree to increase its then existing Revolving Credit Commitment
(each an “Increasing Revolving Credit Lender”) and/or by adding as a new
Revolving Credit Lender hereunder any Person reasonably satisfactory to the
Administrative Agent that shall agree to provide a Revolving Credit Commitment
hereunder (each an “Assuming Revolving Credit Lender”), in each case, by notice
to the Administrative Agent specifying the amount of the relevant Revolving
Credit Commitment Increase, the Increasing Revolving Credit Lender(s) and/or
Assuming Revolving Credit Lenders providing for such Revolving Credit Commitment
Increase and the date on which such increase is to be effective (the “Revolving
Credit Commitment Increase Date”), which shall be a Business Day at least three
Business Days after delivery of such notice and 30 days prior to the Revolving
Credit Commitment Termination Date; provided that:

 

36

--------------------------------------------------------------------------------

 

 

(A)         the minimum amount of each Revolving Credit Commitment Increase
shall be $5,000,000 or a larger multiple of $1,000,000;

 

(B)         the aggregate amount of all Revolving Credit Commitment Increases
hereunder, together with the aggregate amount of all Incremental Term Loans,
shall not exceed $75,000,000;

 

(C)         both at the time of any such request and upon the effectiveness of
any Revolving Credit Commitment Increases, no Default shall have occurred and be
continuing or would result from such proposed Revolving Credit Commitment
Increase;

 

(D)         the representations and warranties set forth in Article IV and in
the other Loan Documents shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) immediately
prior to, and after giving effect to, such Revolving Credit Commitment Increase
as if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);

 

(E)         on a pro forma basis after giving effect to the incurrence of
additional Revolving Loans to be borrowed on the Revolving Credit Commitment
Increase Date (and to any Acquisition consummated concurrently with such
incurrence as if such Acquisition had occurred on the first day of the most
recent Reference Period for which financial statements are available), the
Company shall be in compliance with the financial covenants set forth in Section
7.11 recomputed as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements are available; and

 

(F)         any Revolving Credit Commitment Increase shall be on terms identical
to the existing Revolving Credit Commitments and in all respects shall become a
part of the existing Revolving Credit Commitments.

 

Each notice by the Company under this paragraph shall be deemed to constitute a
representation and warranty by the Company Parties as to the matters specified
in clauses (C) and (D) above. Notwithstanding anything herein to the contrary,
no Revolving Credit Lender shall have any obligation hereunder to become an
Increasing Revolving Credit Lender and any election to do so shall be in the
sole discretion of each Revolving Credit Lender.

 

(ii)         Effectiveness of Increase. Each Revolving Credit Commitment
Increase (and the increase of the Revolving Credit Commitment of each Increasing
Revolving Credit Lender and/or the new Revolving Credit Commitment of each
Assuming Revolving Credit Lender, as applicable, resulting therefrom) shall
become effective as of the relevant Revolving Credit Commitment Increase Date
upon receipt by the Administrative Agent, on or prior to 9:00 a.m., New York
City time, on such Revolving Credit Commitment Increase Date, of (A) a
certificate of a duly authorized officer of the Company stating that the
conditions with respect to such Revolving Credit Commitment Increase under this
paragraph (c) have been satisfied, (B) an agreement, in form and substance
satisfactory to the Company and the Administrative Agent, pursuant to which,
effective as of such Revolving Credit Commitment Increase Date, as applicable,
the Revolving Credit Commitment of each such Increasing Revolving Credit Lender
shall be increased or each such Assuming Revolving Credit Lender shall undertake
a Revolving Credit Commitment, in each case duly executed by such Increasing
Revolving Credit Lender or Assuming Revolving Credit Lender, as the case may be,
and the Company and acknowledged by the Administrative Agent and (C) such
certificates or other documents from the Borrowers reasonably requested by the
Administrative Agent in connection with such Revolving Credit Commitment
Increase. Upon the Administrative Agent’s receipt of a fully executed agreement
from each Increasing Revolving Credit Lender and/or Assuming Revolving Credit
Lender referred to in clause (B) above, together with the certificate and other
documents referred to in clauses (A) and (C) above, the Administrative Agent
shall record the information contained in each such agreement in the Register
and give prompt notice of the relevant Revolving Credit Commitment Increase to
the Company and the Lenders (including, if applicable, each Assuming Revolving
Credit Lender). On each Revolving Credit Commitment Increase Date, the Borrowers
shall simultaneously (i) prepay in full the outstanding Revolving Credit Loans
(if any) held by the Revolving Credit Lenders immediately prior to giving effect
to the relevant Revolving Credit Commitment Increase, (ii) if any Borrower shall
have so requested in accordance with this Agreement, borrow new Revolving Credit
Loans from all Revolving Credit Lenders (including, if applicable, any Assuming
Revolving Credit Lender) such that, after giving effect thereto, the Revolving
Credit Loans are held ratably by the Revolving Credit Lenders in accordance with
their respective Revolving Credit Commitments (after giving effect to such
Revolving Credit Commitment Increase) and (iii) pay to the Revolving Credit
Lenders the amounts, if any, payable under Section 2.18; provided that
notwithstanding the foregoing, at the election of the Administrative Agent in
its sole discretion, any Revolving Credit Loans outstanding on such Revolving
Credit Commitment Increase Date shall be reallocated among the Revolving Credit
Lenders (with Revolving Credit Lenders making any required payments to each
other) to the extent necessary to keep the outstanding Revolving Credit Loans
ratable with any revised pro rata shares of such Lenders arising from any
nonratable increase in the Revolving Credit Commitments under this Section
2.11(c). Upon each such Revolving Credit Commitment Increase, the participation
interests of the Revolving Credit Lenders in the then outstanding Letters of
Credit, and Acceptances shall automatically be adjusted to reflect, and each
Revolving Credit Lender (including, if applicable, each Assuming Revolving
Credit Lender) shall have a participation in each such Letter of Credit and
Acceptance equal to, the Revolving Credit Lenders’ respective Revolving
Percentage of the aggregate amount available to be drawn under such Letter of
Credit or such Acceptance, as applicable, after giving effect to such increase.

 

37

--------------------------------------------------------------------------------

 

 

(d)         Incremental Term Loans.

 

(i)         Requests for Incremental Term Loans. The Company and any one or more
Lenders or other lenders arranged by the Company and reasonably acceptable to
the Administrative Agent (an “Incremental Term Loan Lender”) may from time to
time agree that such Incremental Term Loan Lenders shall make one or more
tranches of term loans available to the Company (each an “Incremental Term
Loan”). Any such Incremental Term Loan shall be made available (the date such
Incremental Term Loan is made available, an “Incremental Term Loan Effective
Date”) to the Company on terms and pursuant to a supplement to this Agreement in
form and substance substantially consistent with the terms related to the Term
Loans in this Agreement, or otherwise reasonably satisfactory to the
Administration Agent and the Company (an “Incremental Term Loan Supplement”)
executed and delivered by the Company, the applicable Incremental Term Loan
Lenders and the Administrative Agent (which Incremental Term Loan Supplement may
include such amendments to this Agreement as shall be required in the reasonable
judgment of the Administrative Agent to effect the intent of this Section);
provided that:

 

(A)         the minimum amount of each Incremental Term Loan shall be $5,000,000
or a larger multiple of $1,000,000;

 

(B)         the aggregate amount of all Incremental Term Loans hereunder,
together with the aggregate amount of Revolving Credit Commitment Increases made
under Section 2.11(c), shall not exceed $75,000,000;

 

38

--------------------------------------------------------------------------------

 

 

(C)         both at the time of any such request and upon the effectiveness of
any Incremental Term Loans, no Default shall have occurred and be continuing or
would result from such proposed Incremental Term Loan;

 

(D)         the representations and warranties set forth in Article IV and in
the other Loan Documents shall be true and correct in all material respects
immediately prior to, and after giving effect to, such Incremental Term Loan on
and as of the Incremental Term Loan Effective Date as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date);

 

(E)         on a pro forma basis after giving effect to the incurrence of any
such Incremental Term Loans (and to any Acquisition consummated concurrently
with such incurrence as if such Acquisition had occurred on the first day of the
most recent Reference Period for which financial statements are available), the
Company shall be in compliance with the financial covenants set forth in Section
7.11 recomputed as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements are available;

 

(F)         Incremental Term Loans may, among other things, be subject to the
mandatory prepayment obligations set forth in Section 2.13(c); and

 

(G)         the interest rates, maturity and amortization schedules applicable
to any Incremental Term Loan shall be determined by the Company, the
Administrative Agent the Incremental Term Loan Lenders thereunder; provided that
(i) the Incremental Term Loans shall not mature earlier than the date that is
six months after the Term Loan Maturity Date and (ii) in the event that the
Applicable Rate for any Incremental Term Loan exceeds the Applicable Rate for
the Term Loans by more than 50 basis points, then the Applicable Rate for the
Term Loans shall be increased to be the same as the Applicable Rate for such
Incremental Term Loan minus 50 basis points; provided, further, that in
determining the Applicable Rates applicable to the Term Loans and the
Incremental Term Loans, (x) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the Company
to the Lenders of the Term Loans or the Incremental Term Loans in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity) and (y) if the LIBOR or ABR “floor”
for the Incremental Term Loans is greater than the LIBOR or ABR “floor,”
respectively, for the Term Loans, the difference between such floor for the
Incremental Term Loans and the Term Loans shall be equated to an increase in the
Applicable Rate for purposes of this clause (G).

 

Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Incremental Term Loan Lender and any election
to do so shall be in the sole discretion of each Lender.

 

(ii)         Effectiveness of Increase. On each Incremental Term Loan Effective
Date, the Company shall deliver to the Administrative Agent (A) a certificate of
a duly authorized officer of the Company stating that the conditions with
respect to such Incremental Term Loan under this paragraph (d) have been
satisfied, (B) an executed Incremental Term Loan Supplement and (C) such
certificates or other documents from the Company reasonably requested by the
Administrative Agent in connection with such Incremental Term Loan. Upon the
Administrative Agent’s receipt of a fully executed Incremental Term Loan
Supplement, together with the certificate and other documents referred to in
clauses (A) and (C) above, the Administrative Agent shall record the information
contained in each such agreement in the Register and give prompt notice of the
relevant Incremental Term Loan to the Company and the Lenders.

 

39

--------------------------------------------------------------------------------

 

 

SECTION 2.12     Repayment of Revolving Credit Loans; Evidence of Debt.

 

(a)         Repayment. Each Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of each Revolving Credit Lender the full
outstanding principal amount of such Revolving Credit Lender’s Revolving Credit
Loans made to such Borrower, and each such Revolving Credit Loan shall mature,
on the Revolving Credit Commitment Termination Date.

 

(b)         Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(c)         Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.

 

(d)         Effect of Entries. The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
applicable Borrower to repay the Loans made to it in accordance with the terms
of this Agreement.

 

(e)         Promissory Notes. Any Lender may request that Loans made by it to
any Borrower be evidenced by a promissory note of such Borrower. In such event,
such Borrower, at its own expense, shall prepare, execute and deliver to such
Lender a promissory note(s) payable to such Lender or its registered assigns and
substantially in the form of Exhibit B-1, B-2 or B-3, as appropriate, and such
note(s) shall be evidence of such Loans (and all amounts payable in respect
thereof). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
10.04) be represented by one or more promissory notes in such form payable to
the order of such Lender or its registered assigns.

 

SECTION 2.13     Prepayment of Loans.

 

(a)         Optional Prepayments. The Borrowers shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
the requirements of paragraph (d) of this Section.

 

(b)         Clean-Down. For at least 30 consecutive days during each fiscal year
and for at least ten consecutive days during the period commencing on December 1
through and including January 31 of each calendar year, no Revolving Credit Loan
borrowed under the Working Capital Sublimit shall be outstanding.

 

(c)         Mandatory Prepayments.

 

40

--------------------------------------------------------------------------------

 

(i)         If any Indebtedness shall be incurred by the Company or any of its
Subsidiaries (excluding any Indebtedness incurred in accordance with Section
7.01), an amount equal to 100% of the Net Cash Proceeds thereof shall be applied
within five Business Days of the receipt of such Net Cash Proceeds toward the
prepayment of the Term Loans as set forth in Section 2.13(c)(iii).

 

(ii)         If the Company or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof within five Business Days of the
receipt of such Net Cash Proceeds, an amount equal to 100% of such Net Cash
Proceeds shall be applied within ten Business Day following receipt thereof
toward the prepayment of the Term Loans; provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans.

 

(iii)         Amounts to be applied in connection with prepayments shall be
applied to the prepayment of the Term Loans in accordance with Section 2.20. The
application of any prepayment pursuant to this Section 2.13(c) shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 2.13(c) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid. Each prepayment of the Term Loans
in accordance with this Section 2.13(c) shall be applied to installments thereof
in the inverse order of maturity.

 

(d)         Notices, Etc. The applicable Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Credit
Commitments as contemplated by Section 2.11, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.11. Promptly following receipt of any such notice relating to a Borrowing of
any Class, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.05, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing of any Class shall be
applied ratably to the Loans of such Class included in such Borrowing and
(unless the Company shall otherwise direct) shall be made, first, to ABR Loans
and, second, to Eurodollar Loans. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.15.

 

SECTION 2.14     Fees.

 

(a)         Commitment Fee. The Company agrees to pay to the Administrative
Agent for account of each Revolving Credit Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of such
Lender’s Revolving Credit Commitment during the period from and including the
First Restatement Effective Date to but excluding the earlier of the date the
Revolving Credit Commitments terminate and the Revolving Credit Commitment
Termination Date. Accrued commitment fees shall be payable on each Quarterly
Date and on the earlier of the date the Revolving Credit Commitments terminate
and the Revolving Credit Commitment Termination Date, commencing on the first
such date to occur after the First Restatement Effective Date. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, the Revolving Credit
Commitment of a Revolving Credit Lender shall be deemed to be used to the extent
of the outstanding Revolving Credit Loans and LC Exposure of such Revolving
Credit Lender.

 

41

--------------------------------------------------------------------------------

 

 

(b)         Letter of Credit Fees. The Company agrees to pay (i) to the
Administrative Agent for account of each Revolving Credit Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate on Eurodollar
Revolving Credit Loans on the average daily amount of such Revolving Credit
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the First Restatement
Effective Date to but excluding the later of the date the Revolving Credit
Commitments terminate and the date on which there ceases to be any LC Exposure,
and (ii) to the applicable Issuing Lender a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the total LC
Exposures in respect of Letters of Credit issued by such Issuing Lender
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the First Restatement Effective Date to but
excluding the later of the date the Revolving Credit Commitments terminate and
the date on which there ceases to be any LC Exposure in respect of Letters of
Credit issued by such Issuing Lender, as well as such Issuing Lender’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of each of March, June,
September and December shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the First Restatement
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Credit Commitments terminate and any such fees accruing
after the date on which the Revolving Credit Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Lenders pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)         Administrative Agent Fees. The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.

 

(d)         Acceptance Fees. The Company agrees to pay to the applicable Issuing
Lender a fee (the “Acceptance Fee”) in advance, at a rate per annum equal to the
Applicable Rate, on the date of creation of each Acceptance.  All Acceptance
Fees shall be calculated on the face amount of the Acceptance issued and
computed on the basis of the actual number of days in the term thereof and a
year of 365 days.  The Acceptance Fee shall be in addition to any other fees
payable to each Issuing Lender in connection with the creation, issuance or
discounting of such Acceptance.  The discount rate for Acceptance Fees shall be
calculated under terms customary to the practice of the applicable Issuing
Lender and shall be based upon a year of 365 days and the term of such
Acceptance.

 

(e)         Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the applicable Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.15     Interest.

 

(a)         ABR Loans. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

42

--------------------------------------------------------------------------------

 

 

(b)         Eurodollar Loans. The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

 

(c)         Default Interest. Notwithstanding the foregoing, if any principal of
or interest on any Loan or any fee or other amount payable by the Borrowers
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(d)         Payment of Interest. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan and, in the case of the
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Credit Loan prior to the
end of the Revolving Credit Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)         Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.16     Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurodollar Borrowing:

 

(a)         the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the Adjusted LIBO Rate, as applicable,
for such Interest Period; or

 

(b)         the Administrative Agent is advised by the Required Lenders that the
LIBO Rate or the Adjusted LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted (on the
last day of the then-current Interest Period) to, an ABR Borrowing and (ii) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing.

 

43

--------------------------------------------------------------------------------

 

 

SECTION 2.17     Increased Costs.

 

(a)         Increased Costs Generally. If any Change in Law shall:

 

(i)         subject any Lender or the Issuing Lender to any Taxes (other than
(A) Indemnified Taxes indemnifiable under Section 2.19 and (B) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

(ii)         impose, modify or deem applicable any reserve, special deposit,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Lender; or

 

(iii)         impose on any Lender or any Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or any Acceptance or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Lender of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing, maintaining or
creating any Letter of Credit or any Acceptance or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Lender hereunder
(whether of principal, interest or otherwise), then the applicable Borrower will
pay to such Lender or such Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Lender, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)         Capital Adequacy, Liquidity Requirements. If any Lender or any
Issuing Lender determines that any Change in Law regarding capital adequacy or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Lender’s capital or on the capital of
such Lender’s or such Issuing Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
or Acceptances held by, such Lender, or the Letters of Credit issued or
Acceptances created by such Issuing Lender, to a level below that which such
Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company for any such reduction suffered.

 

(c)         Requests, Rules, Guidelines, etc . Notwithstanding anything herein
to the contrary, (i) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted, issued
or implemented.

 

(d)         Certificates from Lenders. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts, necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the applicable
Borrower and the Company and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender or such Issuing Lender, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

44

--------------------------------------------------------------------------------

 

 

(e)         Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or such Issuing Lender, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Lender’s intention to claim compensation therefor;
provided further that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.18     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.22, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss (other than any loss of anticipated profits), cost and expense attributable
to such event. In the case of a Eurodollar Loan, such loss (other than any loss
of anticipated profits), cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The Company shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

SECTION 2.19     Taxes.

 

(a)         Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Indemnified Taxes or Other Taxes are required
to be withheld from any amounts payable to the Administrative Agent, any Lender
or Issuing Lender, as determined in good faith by the Company or the
Administrative Agent, as applicable (the “Applicable Withholding Agent”), then
(i) the sum payable by the applicable Loan Party to the Administrative Agent,
Lender or Issuing Lender (as the case may be) shall be increased as necessary so
that after all required deductions (including deductions applicable to
additional sums payable under this Section) have been made by the Applicable
Withholding Agent, the Administrative Agent, Lender or Issuing Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Applicable Withholding Agent shall make such
deduction and (iii) such amounts shall be paid by the Applicable Withholding
Agent to the relevant Governmental Authority in accordance with applicable law.

 

45

--------------------------------------------------------------------------------

 

 

(b)         Payment of Other Taxes by the Borrowers. In addition, each Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)         Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Lender, as
the case may be, on or with respect to any payment by or on account of any
obligation of such Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to a Borrower by a Lender (with a copy to the Administrative Agent) or an
Issuing Lender, or by the Administrative Agent on its own behalf or on behalf of
a Lender or an Issuing Lender, shall be conclusive absent manifest error.

 

(d)         Evidence of Payments. As soon as practicable after any payment of
Taxes, imposed with respect to a payment under any Loan Document, by a Borrower
to a Governmental Authority, such Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)         Tax Forms. Any Lender or Issuing Lender that is entitled to an
exemption from or reduction of any applicable withholding Tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
applicable Borrower (with a copy to the Administrative Agent), at the time or
times reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or as
reasonably requested by the applicable Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender or Issuing Lender, if requested by the
applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender or Issuing Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than the U.S. federal withholding tax, the
completion, execution and submission of such forms shall not be required if in
the Foreign Lender’s reasonable judgment such completion, execution or
submission would subject such Foreign Lender to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Foreign Lender.

 

Without limiting the generality of the foregoing, in the event that any Borrower
is a United States person under Section 7701(a)(30) of the Code, any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, and after the occurrence of a change in
the Lender’s circumstances which require a change in the most recent form or
certification previously delivered by it (and from time to time thereafter upon
the request of such Borrower or the Administrative Agent), whichever of the
following is applicable:

 

46

--------------------------------------------------------------------------------

 

 

(i)         duly completed copies of Internal Revenue Service Form W-8BEN or
Form W-8BEN-E claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party,

 

(ii)         duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the Form of Exhibit G to the effect that (A) such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) such Foreign Lender is not a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, (C) such Foreign Lender
is not a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (D) no payments in connection with any Loan Document are
effectively connected with the United States trade or business conducted by such
Lender (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies of
Internal Revenue Service Form W-8BEN or Form W-8BEN-E,

 

(iv)         to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such beneficial owner, or

 

(v)         any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit a Borrower or the Administrative Agent to determine the
withholding or deduction required to be made, if any.

 

Each Lender and Issuing Lender agrees that if any form or certification it
previously delivered by it expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
applicable Borrower and the Administrative Agent in writing of its legal
inability to do so.

 

Any Lender or Issuing Lender that is a United States person under Section
7701(a)(30) of the Code, to the extent it may lawfully do so, shall deliver to
the Company and the Administrative Agent on or prior to the date on which such
Lender or Issuing Lender becomes a Lender or Issuing Lender, as applicable,
under this Agreement, on or prior to the date on which any such form or
certification expires or becomes obsolete, and after the occurrence of a change
in the Lender or Issuing Lender’s circumstances which require a change in the
most recent form or certification previously delivered by it (and from time to
time thereafter upon the request of the Company or the Administrative Agent),
duly completed copies of Internal Revenue Service Form W-9 (or any successor
form) certifying that such Lender or Issuing Lender is entitled to an exemption
from U.S. backup withholding tax.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1471(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the First
Restatement Effective Date.

 

47

--------------------------------------------------------------------------------

 

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.19(e).

 

(f)         Each Lender shall indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) the full amount of any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.4(c) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

(g)         Refunds. If the Administrative Agent, a Lender or an Issuing Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to such Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender or such Issuing Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower, upon the request of the
Administrative Agent or such Lender or such Issuing Lender, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender or such Issuing Lender in the event the Administrative Agent or such
Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Company, any of its Subsidiaries or any other Person.

 

(h)         Survival. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

SECTION 2.20     Payments Generally; Pro Rata Treatment; Sharing of Set offs.

 

(a)         Payments by the Borrowers. Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.17,
2.18 or 2.19, or otherwise) or under any other Loan Document (except as
otherwise expressly provided therein) prior to 12:00 noon, New York City time,
on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at an account maintained
with the Administrative Agent as notified to the Company and the Lenders, except
as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Lenders as expressly provided herein
and except that payments pursuant to Sections 2.17, 2.18, 2.19 and 10.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder and under any other Loan
Document shall be made in Dollars.

 

48

--------------------------------------------------------------------------------

 

 

(b)         Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)         Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a particular Class shall be made from the applicable
Lenders, pro rata according to the amounts of the respective Commitments of such
Class and shall be allocated pro rata among the applicable Lenders according to
the amounts of their respective Commitments of such Class (in the case of the
making of Loans) or their respective Loans of such Class that are to be included
in such Borrowing (in the case of conversions and continuations of Loans), (ii)
each payment of commitment fees under Section 2.14 shall be made for account of
the Revolving Credit Lenders, and each termination or reduction of the amount of
the Revolving Credit Commitments under Section 2.11 shall be applied to the
Revolving Credit Commitments, pro rata according to the respective Revolving
Credit Commitments of the Revolving Credit Lenders; (iii) each payment or
prepayment of principal of Loans of any Class by any Borrower shall be made for
account of the applicable Lenders pro rata according to the respective unpaid
principal amounts of the Loans of such Class held by such Lenders; and (iv) each
payment of interest on Loans of any Class by any Borrower shall be made for
account of the applicable Lenders pro rata according to the amounts of interest
on such Loans of such Class then due and payable to such Lenders. Amounts
prepaid on account of the Term Loans may not be reborrowed.

 

(d)         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements, as
applicable, and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements, as applicable, of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans and participations in LC
Disbursements, as applicable; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

49

--------------------------------------------------------------------------------

 

 

(e)         Presumptions of Payment. Unless the Administrative Agent shall have
received notice from any Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Lenders
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Lenders, as the case may be, the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
applicable Lenders or the applicable Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the New York Fed Bank Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(f)         Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.08(e),
2.09(b) or 2.20(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

 

SECTION 2.21     Mitigation Obligations; Replacement of Lenders.

 

(a)         Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.17, or if a Borrower is required to pay any
additional amount pursuant to Section 2.19, then such Lender shall, if requested
by the Borrower, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.17 or 2.19, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Nothing in this Section
shall affect or postpone any of the obligations of the Borrowers or the rights
of any Lender pursuant to Section 2.17 or 2.19.

 

(b)         Replacement of Lenders. If any Lender requests compensation under
Section 2.17, if a Borrower is required to pay any additional amount pursuant to
Section 2.19, if any Lender defaults in its obligation to fund Loans hereunder
or if any Lender does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender or any
Lender that becomes a Defaulting Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 10.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Company shall have
received the prior written consent of the Administrative Agent and (if a
Revolving Credit Commitment is being assigned) each Issuing Lender, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.17 or
payments required to be made pursuant to Section 2.19, such assignment will
result in a reduction in such compensation or payments and (iv) until such time
as such assignment shall be consummated, the Borrowers shall pay all additional
amounts (if any) required pursuant to Section 2.17 or 2.19. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

 

50

--------------------------------------------------------------------------------

 

 

SECTION 2.22     Designation of Subsidiary Borrowers.

 

(a)         Designation. Subject to the terms and conditions of this Section
(including paragraph (b) of this Section), the Company may, at any time or from
time to time upon not less than five Business Days’ notice to the Administrative
Agent (or such other period which is acceptable to the Administrative Agent),
request that a wholly-owned Domestic Subsidiary specified in such notice become
a party to this Agreement as a Subsidiary Borrower; provided that each such
designation shall be subject to the prior approval of the Administrative Agent
(which approval in each case shall not be unreasonably withheld). The
Administrative Agent shall upon receipt of such notice from the Company promptly
notify each Revolving Credit Lender and the Issuing Lenders of the Company’s
designation. Upon such approval and the satisfaction of the conditions specified
in paragraph (b) of this Section, the Administrative Agent shall accept the
relevant Subsidiary Borrower Designation Letter whereupon the applicable
Subsidiary shall become a party to this Agreement as a Subsidiary Borrower and
entitled to borrow Revolving Credit Loans and to have Letters of Credit issued
and Acceptances created for its own account hereunder.

 

(b)         Conditions Precedent to Effectiveness of Designation. The
effectiveness of a designation by the Company of any Subsidiary as a Borrower
hereunder shall be subject to the following conditions precedent: (i) receipt by
the Administrative Agent of each of the following documents (each of which shall
be in satisfactory to the Administrative Agent in form and substance) (x) a
Subsidiary Borrower Designation Letter, duly completed and executed by the
Company and the applicable Subsidiary, delivered to the Administrative Agent at
least five Business Days before the date on which such Subsidiary is proposed to
become a Borrower; and (y) such opinions, documents and certificates as the
Administrative Agent may reasonably request (including certified copies of the
organizational documents of such Subsidiary and of resolutions of its board of
directors authorizing such Subsidiary becoming a Borrower hereunder, and of all
documents evidencing all other necessary corporate or other action required with
respect to such Subsidiary becoming party to this Agreement) that are consistent
with conditions for the Loan Parties set forth in Section 5.01; and (ii) receipt
by the Administrative Agent, each Revolving Credit Lender and each Issuing
Lender of all documentation and other information with respect to the applicable
Subsidiary that is reasonably requested by the Administrative Agent, such
Revolving Credit Lender or such Issuing Lender, as applicable, and that the
Administrative Agent, such Revolving Credit Lender or such Issuing Lender, as
applicable, reasonably determines is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

51

--------------------------------------------------------------------------------

 

 

(c)         Termination of Subsidiary Borrower. The Company may, at any time at
which no Revolving Credit Loans or any other amounts hereunder or under any
other Loan Documents shall be outstanding to, nor any Letters of Credit or any
Acceptances shall be outstanding for the account of, any Subsidiary Borrower,
terminate such Subsidiary Borrower as a Borrower hereunder by delivering an
executed notice thereof (each a “Termination Letter”), substantially in the form
of Exhibit E-2, to the Administrative Agent. Any Termination Letter furnished
hereunder shall be effective upon receipt thereof by the Administrative Agent
(which shall promptly so notify the Revolving Credit Lenders and the Issuing
Lenders), whereupon all commitments of the Revolving Credit Lenders to make
Revolving Credit Loans to, and all obligations of the Issuing Lenders to issue
Letters of Credit or create Acceptances for the account of, such Subsidiary
Borrower and all of rights of such Subsidiary Borrower hereunder shall terminate
and such Subsidiary Borrower shall cease to be a Borrower hereunder.
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Subsidiary Borrower shall not terminate (i) any obligation of such
Subsidiary Borrower that remains unpaid at the time of such delivery or (ii) the
obligations of the Company under Article III with respect to any such unpaid
obligations.

 

SECTION 2.23     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)         fees set forth in Section 2.14(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;

 

(b)         to the extent permitted by applicable law, (i) any voluntary
prepayment of Revolving Credit Loans shall, if the Company so directs at the
time of making such voluntary prepayment, be applied to the Revolving Credit
Loans of other Lenders as if such Defaulting Lender had no Revolving Credit
Loans outstanding and the Revolving Credit Exposure of such Defaulting Lender
were zero, and (ii) any mandatory prepayment of the Revolving Credit Loans
shall, if the Company so directs at the time of making such mandatory
prepayment, be applied to the Revolving Credit Loans of other Lenders, but not
to the Revolving Credit Loans of such Defaulting Lender, it being understood and
agreed that the Company shall be entitled to retain any portion of any mandatory
prepayment of the Revolving Credit Loans that is not paid to such Defaulting
Lender solely as a result of the operation of the provisions of this clause (b);

 

(c)         the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

 

(d)         if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:

 

(i)         all or any part of such LC Exposure shall be reallocated among the
Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Percentages but, in any case, only to the extent (x) the sum of the
Revolving Credit Exposures of all Lenders that are not Defaulting Lenders plus
such Defaulting Lender’s LC Exposure does not exceed the total of the
Commitments of all Lenders that are not Defaulting Lenders and (z) the
conditions set forth in Section 5.02 are satisfied at such time; and

 

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.08(l) for so long as such LC Exposure is outstanding;

 

52

--------------------------------------------------------------------------------

 

 

(iii)         if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this paragraph (d), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.14(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)         if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this paragraph (d), then the fees payable to the Lenders pursuant to
Section 2.14(a) and Section 2.14(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; or

 

(v)         if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this paragraph (d), then, without
prejudice to any rights or remedies of the Issuing Lenders or any Lender
hereunder, all commitment fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and fees payable in
connection with any Letters of Credit or Acceptances under Sections 2.14(b) and
2.14(d) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the applicable Issuing Lenders until such LC Exposure is cash collateralized
and/or reallocated; and

 

(e)         so long as any Lender is a Defaulting Lender, no Issuing Lender
shall be required to issue, amend or increase any Letter of Credit or create any
Acceptance, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with paragraph (d) of this
Section, and participating interests in any such newly issued or increased
Letter of Credit or Acceptance shall be allocated among non-Defaulting Lenders
in a manner consistent with paragraph (d)(i) of this Section (and Defaulting
Lenders shall not participate therein).

 

(f)         In the event that each of the Administrative Agent, the Borrowers
and the Issuing Lenders agree that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

 

SECTION 2.24     MIRE Event. Notwithstanding anything to the contrary herein,
the making, increasing, extension or renewal of any Loans pursuant to this
Agreement shall be subject to flood insurance due diligence and flood insurance
compliance in accordance with Section 6.11(b)(ix) hereto and shall otherwise be
reasonably satisfactory to the Administrative Agent, the Lenders and the Issuing
Lenders.

 

 

ARTICLE III     

GUARANTEE

 

SECTION 3.01     The Guarantee. (a) The Company hereby guarantees to each
Guaranteed Party the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the (i) Subsidiary Borrower
Obligations, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Subsidiary Borrower Guaranteed
Obligations”) and (ii) Subsidiary Guarantor Obligations, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Subsidiary Guarantor Guaranteed Obligations”). The Company hereby
further agrees that if any Subsidiary Borrower or Subsidiary Guarantor shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of such Subsidiary Borrower Guaranteed Obligations or Subsidiary
Guarantor Guaranteed Obligations, as applicable, the Company will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of such Subsidiary Borrower
Guaranteed Obligations or Subsidiary Guarantor Guaranteed Obligations, as
applicable, the same will be promptly paid in full when due (whether at extended
maturity, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

 

53

--------------------------------------------------------------------------------

 

 

(b)     Each Subsidiary Guarantor hereby jointly and severally guarantees to
each Guaranteed Party the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Borrower Obligations (other than
such obligations, if any, of such Subsidiary Guarantor), in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Borrower Guaranteed Obligations”). The Subsidiary Guarantors hereby
further jointly and severally agree that if any such Borrower shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of such Borrower Guaranteed Obligations, the Subsidiary Guarantors will promptly
pay the same, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of such Borrower Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

SECTION 3.02     Obligations Unconditional. The obligations of the Guarantors
under Section 3.01 are absolute and unconditional, and (in the case of the
Subsidiary Guarantors) joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
other Loan Parties under this Agreement or any other agreement or instrument
referred to herein, or any substitution, release or exchange of any other
guarantee of or security for any of their respective Guaranteed Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder, which shall remain absolute and unconditional as described above:

 

(i)         at any time or from time to time, without notice to the Guarantors,
the time for any performance of or compliance with any of their respective
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)         any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

 

(iii)         the maturity of any of their respective Guaranteed Obligations
shall be accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of their respective Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or

 

54

--------------------------------------------------------------------------------

 

 

(iv)         any lien or security interest granted to, or in favor of, the
Administrative Agent, any Lender or Lenders or any other Guaranteed Party as
security for any of the Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, any Lender or any other Guaranteed Party exhaust any right, power or
remedy or proceed against the Company under this Agreement or any other
agreement or instrument referred to herein, or against any other Person under
any other guarantee of, or security for, any of their respective Guaranteed
Obligations.

 

SECTION 3.03     Reinstatement. The obligations of each Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the other Borrowers in respect of the
relevant Guaranteed Obligations is rescinded or must be otherwise restored by
any holder of any of such Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent, each Lender and each
other Guaranteed Party on demand for all reasonable costs and expenses
(including fees of counsel) incurred by the Administrative Agent, such Lender or
such other Guaranteed Party in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

SECTION 3.04     Subrogation. Each Guarantor hereby agrees that, until the
payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement, it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 3.01, whether by subrogation or
otherwise, against the Company or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

SECTION 3.05     Remedies. Each Guarantor agrees that, as between such Guarantor
and the Lenders, the obligations of the Borrowers under this Agreement may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 3.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against any Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by any Borrower) shall forthwith become due and payable by such
Guarantor for purposes of Section 3.01.

 

SECTION 3.06     Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Guaranteed Party, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to proceed by motion for summary
judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R § 3213.

 

SECTION 3.07     Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

SECTION 3.08     Rights of Contribution. The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Article III and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

 

55

--------------------------------------------------------------------------------

 

 

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Company and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder and under the other Loan
Documents) of all of the Subsidiary Guarantors, determined (A) with respect to
any Subsidiary Guarantor that is a party hereto on the First Restatement
Effective Date, as of the First Restatement Effective Date, and (B) with respect
to any other Subsidiary Guarantor, as of the date such Subsidiary Guarantor
becomes a Subsidiary Guarantor hereunder.

 

SECTION 3.09     General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 3.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Subsidiary Guarantor, any Lender, the
Administrative Agent or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

ARTICLE IV     

REPRESENTATIONS AND WARRANTIES

 

Each of the Company and the Subsidiary Borrowers represents and warrants (as to
itself and each of its Subsidiaries) to the Lenders that:

 

SECTION 4.01     Organization; Powers. Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

56

--------------------------------------------------------------------------------

 

 

SECTION 4.02     Authorization; Enforceability. The Transactions are within each
Borrower’s and each other Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action. This Agreement and each of the other Loan Documents have
been duly executed and delivered by each Loan Party party thereto and
constitutes, or when executed and delivered by such Loan Party will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party in accordance with its terms, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 4.03     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been
obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any Requirement of Law, (c) will not violate or result in a
default under any Contractual Obligation upon the Company and its Subsidiaries
or its or their respective assets, or give rise to a right thereunder to require
any payment to be made by the Company or any of its Subsidiaries, and (d) except
for the Liens created pursuant to the Security Documents, will not result in the
creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

 

SECTION 4.04     Financial Condition; No Material Adverse Change.

 

(a)         Financial Condition. The Company has heretofore furnished to the
Lenders (i) the consolidated balance sheet and statements of income,
stockholders’ equity and cash flows of the Company as of and for the fiscal
years ended June 29, 2014, June 28, 2015 and July 3, 2016, in each case as
reported on by BDO USA, LLP, and (ii) the unaudited consolidated balance sheets
of the Company as at October 2, 2016 and the related unaudited consolidated
statements of income and cash flows for the quarterly period ended on such date.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its Subsidiaries as of such dates and for such periods in accordance with GAAP.
There are no liabilities of the Company or any of its Subsidiaries, fixed or
contingent, which are material in relation to the consolidated financial
condition of the Company that are not reflected in the most recent consolidated
financial statements of the Company delivered pursuant to this Section or
Section 6.01(a) or (b) or in the notes thereto, other than liabilities arising
in the ordinary course of business since the date of such financial statements.

 

(b)         No Material Adverse Change. Since July 3, 2016, there has not
occurred any event, development or circumstance that has had or could reasonably
be expected to have a Material Adverse Effect.

 

SECTION 4.05     Properties.

 

(a)         Property Generally. Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, subject only to Liens permitted by Section
7.02 and except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. Schedule 1.01(b) contains a true and
complete list of each Mortgaged Property. The real property information provided
to the Administrative Agent, the Lenders and the Issuing Lenders by or on behalf
of the Company and its Subsidiaries with respect to each Mortgaged Property is
true, correct and complete in all respects.

 

57

--------------------------------------------------------------------------------

 

 

(b)         Intellectual Property. Each of the Company and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Company and its Subsidiaries does not infringe upon the rights of any other
Person except for any such infringements that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 4.06     Litigation and Environmental Matters.

 

(a)         Actions, Suits and Proceedings. There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters listed on Schedule
4.06(a)) or that involve this Agreement or the Transactions.

 

(b)         Environmental Matters. Except for the Disclosed Matters listed on
Schedule 4.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Company nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any facts
that could reasonably be expected to result in any Environmental Liability.

 

(c)         Disclosed Matters. Since the First Restatement Effective Date, there
has been no change in the status of the Disclosed Matters that, individually or
in the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

SECTION 4.07     Compliance with Laws and Contractual Obligations. Each of the
Company and its Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property or all Contractual Obligations binding upon it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 4.08     Investment Company Act Status. Neither the Company nor its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

SECTION 4.09     Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 4.10     ERISA. Except with respect to any matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (a) no ERISA Event has occurred or is reasonably expected to
occur and (b) each Borrower and each of their ERISA Affiliates has complied with
the applicable provisions of ERISA and the Code with respect to each Pension
Plan. The present value of all accumulated benefit obligations under each
Pension Plan does not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets under such
Pension Plan (determined in both cases using the applicable assumptions under
Section 430 of the Code and the Treasury Regulations promulgated thereunder) by
an amount that could reasonably be expected to result in a Material Adverse
Effect.

 

58

--------------------------------------------------------------------------------

 

 

SECTION 4.11     Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the written reports, financial statements,
certificates or other written information (other than projections, other forward
looking information and information of a general economic and/or industry
specific nature) furnished by or on behalf of the Company or any Subsidiary to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement and the other Loan Documents or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon reasonable assumptions
believed to be reasonable at the time of preparation thereof.

 

SECTION 4.12     Use of Credit. Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.

 

SECTION 4.13     Labor Matters. Except with respect to any Disclosed Matters and
except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (a) no
collective bargaining agreement or other labor contract will expire during the
term of this Agreement, (b) to the Company’s knowledge, no union or other labor
organization is seeking to organize, or to be recognized as bargaining
representative for, a bargaining unit of employees of the Company or any of its
Subsidiaries, (c) there is no pending or, to the Company’s knowledge, threatened
strike, work stoppage, material unfair labor practice claim or charge,
arbitration or other labor dispute against or affecting the Company or any of
its Subsidiaries or their representative employees and (d) there are no actions,
suits, charges, demands, claims, counterclaims or proceedings pending or, to the
best of the Company’s knowledge, threatened against the Company or any of its
Subsidiaries, by or on behalf of, or with, its employees.

 

SECTION 4.14     Indebtedness. Schedule 7.01 is a complete and correct list of
each credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit, bankers’ acceptance or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Company or any of its
Subsidiaries, in each case, outstanding as of the First Restatement Effective
Date, and the aggregate principal or face amount outstanding or that may become
outstanding under each such arrangement is correctly described in Schedule 7.01.

 

SECTION 4.15     Liens. Schedule 7.02 is a complete and correct list of each
Lien (other than any Lien created pursuant to the Loan Documents) securing
Indebtedness of any Person outstanding as of the First Restatement Effective
Date (after giving effect to the use of proceeds set forth in Section 6.10
hereof) and covering any property of the Company or any of its Subsidiaries, and
the aggregate Indebtedness secured (or that may be secured) by each such Lien
and the property covered by each such Lien is correctly described in Schedule
7.02.

 

59

--------------------------------------------------------------------------------

 

 

SECTION 4.16     Subsidiaries. Schedule 4.16 is a complete and correct list of
all of the Subsidiaries of the Company as of the First Restatement Effective
Date, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests. Except as disclosed in Schedule 4.16, (x) each of the
Company and its Subsidiaries owns, free and clear of Liens (other than Liens
created pursuant to the Security Documents), and has the unencumbered right to
vote, all outstanding ownership interests in each Person shown to be held by it
in Schedule 4.16, (y) all of the issued and outstanding Capital Stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

 

SECTION 4.17     Security Documents. The Liens granted by the Security Documents
constitute valid perfected first priority Liens on the properties and assets
covered by the Security Documents, to the extent required by the Security
Documents and subject to no prior or equal Lien except those Liens permitted by
Section 7.02.

 

SECTION 4.18     Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees, and to the knowledge of the Company, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Borrower being designated as a
Sanctioned Person. None of (a) the Company, any Subsidiary or to the knowledge
of the Company or such Subsidiary, any of their respective directors, officers
or employees, or (b) to the knowledge of the Company, any agent of the Company
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 4.19     Solvency. The Company and its Subsidiaries on a consolidated
basis, after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
will be and will continue to be, Solvent.

 

SECTION 4.20     EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

 

 

ARTICLE V     

CONDITIONS

 

SECTION 5.01     Conditions to First Restatement Effective Date. The
effectiveness of this Agreement and the obligations of the Lenders to make the
Loans and of the Issuing Lenders to issue Letters of Credit and create
Acceptances hereunder shall not become effective until the date on which the
following conditions have been satisfied (or such condition shall have been
waived in accordance with Section 10.02):

 

(a)         Executed Counterparts. The Administrative Agent shall have received
from the Company, each Subsidiary Borrower, each Guarantor, Existing Lenders
constituting the “Required Lenders” (under and as defined in the Existing Credit
Agreement) and each Lender either (i) a counterpart of this Agreement signed on
behalf of such Person or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or email transmission of a
signed signature page to this Agreement) that such Person has signed a
counterpart of this Agreement.

 

60

--------------------------------------------------------------------------------

 

 

(b)         Opinion of Counsel to the Loan Parties. The Administrative Agent
shall have received (i) a written opinion (addressed to the Administrative
Agent, the Issuing Lenders and the Lenders and dated the First Restatement
Effective Date) of Cahill Gordon & Reindel LLP, counsel for the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent, and (ii)
if requested by the Administrative Agent, written opinions of such other counsel
for the Loan Parties as is satisfactory to the Administrative Agent (addressed
to the Administrative Agent, the Issuing Lenders and the Lenders and dated the
First Restatement Effective Date), in form and substance reasonably satisfactory
to the Administrative Agent and covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and the Company hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

 

(c)         Corporate Documents. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.

 

(d)         Officer’s Certificate. The Administrative Agent shall have received
a certificate, dated the First Restatement Effective Date and signed by a senior
executive officer of the Company, to the effect that (a) the representations and
warranties of the Borrowers set forth in Article IV, and of each Loan Party in
each of the other Loan Documents to which it is a party, shall be true and
correct on and as of the First Restatement Effective Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), and (b) at the time of and immediately
after giving effect to the extensions of credit hereunder on the First
Restatement Effective Date, no Default shall have occurred and be continuing.

 

(e)         Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate executed by the chief financial officer of the Company in
the form of Exhibit H hereto.

 

(f)         Existing Indebtedness. The Administrative Agent shall have received
reasonably satisfactory evidence that, on or substantially concurrently with the
First Restatement Effective Date, (i) the outstanding principal amount of
Existing Revolving Credit Loans and funded participations in Existing LC
Disbursements and Existing Swingline Loans of the Existing Revolving Credit
Lenders shall have been repaid (or deemed repaid pursuant to the terms hereof),
together with all accrued interest thereon, accrued fees and all other amounts
payable to the Existing Revolving Credit Lenders pursuant to the Existing Credit
Agreement and (ii) the outstanding principal amount of Existing Term Loans of
the Existing Term Lenders shall have been repaid, together with all accrued
interest thereon, accrued fees and other amounts payable to the Existing Term
Lenders pursuant to the Existing Credit Agreement.

 

(g)         Financial Information. The Administrative Agent shall have received
(i) the financial statements of the Company referred to in Section 4.04(a)(i);
(ii) the unaudited interim consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for each fiscal quarter ended at least 45 days before the First Restatement
Effective Date after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph (in the case of this clause
(ii), without footnote disclosure); and (iii) projections for the fiscal years
through the 2021 fiscal year of the results of operations and financial
condition of the Company and its Subsidiaries (together with relevant
assumptions related thereto), on a consolidated and consolidating basis.

 

61

--------------------------------------------------------------------------------

 

 

(h)         [Reserved].

 

(i)         USA PATRIOT Act. The Administrative Agent and the Joint Lead
Arrangers shall have received, at least 3 days prior to the First Restatement
Effective Date, all documentation and other information with respect to the
Company and its Subsidiaries that shall have been reasonably requested by the
Administrative Agent or any Joint Lead Arranger in writing at least 5 days prior
to the First Restatement Effective Date that the Administrative Agent or any
Joint Lead Arranger reasonably determines is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

 

(j)         Fees and Expenses. All fees and expenses required to be paid
hereunder and invoiced before the First Restatement Effective Date shall have
been paid in full in cash or authorized to be deducted from the proceeds of any
Loans funded on the First Restatement Effective Date.

 

(k)         Security Documents. The Administrative Agent shall have received (i)
a reaffirmation agreement, executed and delivered by an authorized officer of
the Company and each other Loan Party that is party to the Existing Credit
Agreement, reaffirming each such Loan Party’s respective obligations with
respect to each Security Document, (ii) a Subsidiary Joinder Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, executed and
delivered by each Subsidiary Guarantor that is not a party to the Existing
Credit Agreement and pursuant to which each such new Subsidiary Guarantor
becomes a “Securing Party” under the Security Agreement, (iii) certificates, if
any, representing the Pledged Equity (as defined in the Security Agreement)
(other than the Capital Stock described in Section 6.12(c)) accompanied by
undated stock powers executed in blank and instruments evidencing the Pledged
Debt (as defined in the Security Agreement) indorsed in blank, and (iv) each
document (including, without limitation, any Uniform Commercial Code financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.02), which shall have been filed, registered or
recorded or shall have been delivered to the Administrative Agent in proper form
for filing, registration or recordation (it being understood that no account
control agreements or landlord waivers shall be required to be obtained or
otherwise delivered by any of the Loan Parties). In addition, the Administrative
Agent shall have received the results of recent lien searches in each relevant
jurisdiction with respect to the Company and its subsidiaries, and such searches
shall reveal no Liens on any of the assets of the Company or its subsidiaries
except for Liens permitted by Section 7.02 or Liens to be discharged pursuant to
documentation or arrangements reasonably satisfactory to the Administrative
Agent.

 

62

--------------------------------------------------------------------------------

 

 

(l)         Flood Hazards. The Administrative Agent shall have received for each
Mortgaged Property (i) a completed “life-of-loan” Federal Emergency Management
Agency standard flood hazard determination, (ii) if such Mortgaged Property
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area, a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and the applicable Loan Party relating thereto) and (iii) if such Mortgaged
Property located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, a copy of an
insurance policy, or a declaration page relating to an insurance policy, in
either case showing coverage for flood insurance in an amount reasonably
satisfactory to the Administrative Agent, the Lenders and the Issuing Lenders
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender's
loss payable or mortgagee endorsement (as applicable), (B) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee, (C) identify the address of each property located in a
special flood hazard area, the applicable flood zone designation and the flood
insurance coverage and deductible relating thereto and (D) be otherwise in form
and substance reasonably satisfactory to the Administrative Agent, the Lenders
and the Issuing Lenders. The Administrative Agent has adopted internal policies
and procedures that address requirements placed on federally regulated Lenders
under the Flood Insurance Laws. The Administrative Agent will post on the
applicable electronic platform (or otherwise distribute to each lender in the
syndicate) documents that it receives in connection with the Flood Insurance
Laws. However, the Administrative Agent reminds each Lender and Participant
that, pursuant to the Flood Insurance Laws, each federally regulated Lender
(whether acting as a Lender or Participant in the facility) is responsible for
assuring its own compliance with the flood insurance requirements.

 

(m)         Borrowing Request. The Administrative Agent shall have received a
Borrowing Request or notice of issuance of Letter of Credit or creation of an
Acceptance, as applicable, relating to the initial credit extensions hereunder.

 

SECTION 5.02     Each Credit Event. The obligation of each Lender to make any
Loan, and of the Issuing Lenders to issue, amend, renew or extend any Letter of
Credit or create any Acceptance is additionally subject to the satisfaction of
the following conditions:

 

(a)         the representations and warranties of the Borrowers set forth in
Article IV, and of each Loan Party in each of the other Loan Documents to which
it is a party, shall be true and correct on and as of the date of such Loan or
the date of issuance, amendment, renewal or extension of such Letter of Credit
or the date of creation of such Acceptance, as applicable (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

 

(b)         at the time of and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit or
creation of such Acceptance, as applicable, no Default shall have occurred and
be continuing.

 

Each Borrowing, each issuance, amendment, renewal or extension of a Letter of
Credit and each creation of an Acceptance shall be deemed to constitute a
representation and warranty by the Company on the date thereof as to the matters
specified in clauses (a) and (b) of the immediately preceding sentence.

 

63

--------------------------------------------------------------------------------

 

 

ARTICLE VI     

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit and Acceptances shall have expired or terminated
and all LC Disbursements shall have been reimbursed, each Borrower (on behalf of
itself and each of its Subsidiaries) covenants and agrees with the Lenders that:

 

SECTION 6.01     Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

 

(a)         within 90 days after the end of each fiscal year of the Company, the
audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows of the Company and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by BDO USA, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b)         within 45 days after the end of the first three fiscal quarters of
the Company, the consolidated balance sheets and related consolidated statements
of income and cash flows of the Company and its Subsidiaries as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)         concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, (X) a certificate of a Responsible Officer (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.11 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the most
recent audited financial statements of the Company referred to in Section
4.04(a) and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (Y) a
certificate of a Responsible Officer setting forth the information required
pursuant to Annexes 1 through 4 of the Security Agreement and certifying that
such Annexes are true and correct and contain all applicable collateral as of
such date or confirming that there has been no change in such information since
the date of the most recent certificate delivered pursuant to this Section
6.01(c)(Y);

 

(d)         concurrently with any delivery of financial statements under clause
(a) of this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

 

64

--------------------------------------------------------------------------------

 

 

(e)         promptly upon receipt thereof, copies of all other reports submitted
to the Company by its independent certified public accountants in connection
with any annual or interim audit or review of the books of the Company made by
such accountants;

 

(f)         annually, as soon as available, but in any event within 60 days
after the first day of each fiscal year of the Company, an annual budget of the
Company and its Subsidiaries for such fiscal year in the same form prepared for
the Company’s board of directors or in such other form reasonably satisfactory
to the Administrative Agent;

 

(g)         promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by the Company to its shareholders
generally, as the case may be;

 

(h)         promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that any Borrower or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Borrowers or any of their ERISA Affiliates have not requested such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plan, then, upon reasonable request of the Administrative Agent, the Borrowers
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Borrowers shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof; and

 

(i)         promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement and
the other Loan Documents, as the Administrative Agent or any Lender may
reasonably request.

 

Documents required to be delivered pursuant to Sections 6.01(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered on the date (i) on which the Company
posts such documents or provides a link thereto on the Company’s website or (ii)
on which such documents are posted on the Company’s behalf on
Intralinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Company shall notify the Administrative Agent (by telecopier or electronic mail)
of the posting of any such documents and provide the Administrative Agent with
electronic mail versions of such documents.

 

SECTION 6.02     Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)         the occurrence of any Default;

 

(b)         the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any of its Affiliates, other than disputes in the ordinary course of business
or, whether or not in the ordinary of business, disputes involving amounts
exceeding $15,000,000;

 

65

--------------------------------------------------------------------------------

 

 

(c)         the occurrence of any ERISA Event that, individually or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

 

(d)         any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 6.03     Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.03.

 

SECTION 6.04     Payment of Taxes and Other Obligations. The Company will, and
will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 6.05     Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

 

SECTION 6.06     Maintenance of Insurance. (a)     The Company will, and will
cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided that the Company
may maintain self-insurance reasonable and customary for similarly situated
Persons.

 

(b)     With respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” with respect to which flood insurance has been
made available under Flood Insurance Laws, the Company shall, or shall cause the
applicable Loan Party to, (i) maintain, with financially sound and reputable
insurance companies (except to the extent that any insurance company insuring
the Mortgaged Property of the Company and each other Loan Party ceases to be
financially sound and reputable after the First Restatement Effective Date, in
which case, the Company shall promptly replace such insurance company with a
financially sound and reputable insurance company), such flood insurance in such
reasonable total amount as the Administrative Agent and the other Lenders may
from time to time reasonably require, and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) promptly upon request of the Administrative Agent or any other
Lender, deliver to the Administrative Agent (for distribution to all Lenders),
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent and the Lenders, including, without limitation, evidence of
annual renewals of such insurance.

 

66

--------------------------------------------------------------------------------

 

 

SECTION 6.07     Books and Records. The Company will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.

 

SECTION 6.08     Inspection Rights. The Company will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at the expense of the Company and at such reasonable times and
as often as reasonably requested; provided that any such request and visit by
any Lender shall be coordinated through the Administrative Agent.

 

SECTION 6.09     Compliance with Laws and Contractual Obligations. The Company
will, and will cause each of its Subsidiaries to, comply with all Requirements
of Law (including any Environmental Laws) applicable to it or its property, and
all Contractual Obligations binding upon it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect policies and procedures designed to ensure compliance in all material
respects by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 6.10     Use of Proceeds and Letters of Credit.

(i) The proceeds of the Term Loans on the First Restatement Effective Date shall
be used to refinance the Existing Term Loans, (ii) the proceeds of the Revolving
Credit Loans on the First Restatement Effective Date may be used to pay fees and
expenses related to the Transactions, to refinance the Existing Credit
Agreement, and for working capital and general corporation purposes and (ii) the
proceeds of the Loans, the Letters of Credit issued and Acceptances created
hereunder after the First Restatement Effective Date will be used for working
capital (subject to the Working Capital Sublimit) and, together with the
proceeds of any Incremental Term Loans, for general corporate purposes of the
Company and its Subsidiaries (including for the consummation of any Acquisitions
and Capital Expenditures not prohibited by this Agreement). No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 

SECTION 6.11     Additional Subsidiary Guarantors; Real Property; Further
Assurances.

 

(a)         Subsidiary Guarantors. The Company will take such action, and will
cause each of its Domestic Subsidiaries (other than any Excluded Subsidiary), to
take such action, from time to time as shall be necessary to ensure that all
such Domestic Subsidiaries of the Company are “Subsidiary Guarantors” hereunder.
Without limiting the generality of the foregoing, in the event that the Company
or any of its Subsidiaries shall form or acquire any new Domestic Subsidiary
that shall constitute a Subsidiary hereunder (other than an Excluded
Subsidiary), the Company and its Subsidiaries will cause such new Subsidiary to:

 

(i)         become a “Subsidiary Guarantor” hereunder, and a “Securing Party”
under the Security Agreement pursuant to a Subsidiary Joinder Agreement;

 

(ii)         cause such Domestic Subsidiary to take such action (including
delivering such shares of stock, executing and delivering such Uniform
Commercial Code financing statements) as shall be necessary to create and
perfect valid and enforceable first priority Liens on substantially all of the
personal property of such new Subsidiary as collateral security for the
obligations of such new Subsidiary hereunder to the extent required pursuant to
the Security Agreement; and

 

67

--------------------------------------------------------------------------------

 

 

(iii)         deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
the Loan Parties pursuant to Section 5.01 on the First Restatement Effective
Date as the Administrative Agent shall reasonably request.

 

(b)         Real Property. If, subsequent to the First Restatement Effective
Date, a Loan Party (including a Person that becomes a Guarantor pursuant to
Section 6.11(a)) shall acquire any real property having a fair market value of
$10,000,000 (a “Material Real Property”) or more in the reasonable estimation of
the Company, the Company shall promptly (and in any event within 10 Business
Days), after any Responsible Officer of a Loan Party acquires knowledge of same,
notify the Administrative Agent, the Lenders and the Issuing Lenders of same.
The relevant Loan Party shall not be required to execute and deliver any
Mortgage on such Material Real Property until (x) at least 45 days from the date
the Company provided the Administrative Agent, the Lenders and the Issuing
Lenders with prior written notice of such acquisition of such Material Real
Property and (y) the Company has received confirmation from the Administrative
Agent, the Lenders and the Issuing Lenders that flood insurance due diligence
and flood insurance compliance as required by Section 6.11(b)(ix) hereto has
been completed. As soon as practicable thereafter, but in any event within 90
days thereafter (or such later date as the Administrative Agent may agree), each
Loan Party shall, and shall cause each of its Subsidiaries to, take such action
at its own expense as reasonably requested by the Administrative Agent,
including, without limitation, grant to the Administrative Agent the following
with respect to such Material Real Property:

 

(i)         Mortgages; Fixture Filings. The Company will deliver to the
Administrative Agent a Mortgage encumbering such Mortgaged Property in favor of
the Administrative Agent, for the benefit of the Secured Parties, duly executed
and acknowledged by each Loan Party that is the owner of or holder of any
interest in such Mortgaged Property, and otherwise in form for recording in the
recording office of the appropriate Clerk of Court of the County where each such
Mortgaged Property is situated, together with such certificates, affidavits,
questionnaires or returns as may be necessary or advisable in connection with
the recording or filing thereof to create a lien under applicable laws, and such
financing statements and other instruments as may be necessary or advisable to
grant a mortgage or deed of trust lien under the laws of the applicable
jurisdiction on the Mortgaged Property and fixtures located thereon;

 

(ii)         Consents and Approvals. The Company will deliver to the
Administrative Agent such consents, approvals, assignments, amendments,
supplements, estoppels, tenant subordination agreements, non-disturbance
agreements or other instruments as may be reasonably necessary or advisable in
order for the applicable Loan Party to grant the Lien of the Mortgage with
respect thereto;

 

(iii)         Title Insurance Policies. The Company will deliver to the
Administrative Agent a policy of title insurance (or marked-up title insurance
commitment having the effect of a policy of title insurance) (a “Title Policy”)
insuring the Lien of such Mortgage as a valid first mortgage or deed of trust
Lien on the Mortgaged Property described therein in an amount not less than the
estimated fair market value of such Mortgaged Property as reasonably determined
by the Borrower, which Title Policy shall (A) be issued by a
nationally-recognized title insurance company reasonably acceptable to the
Administrative Agent (the “Title Company”), (B) include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Administrative Agent, (C) be supplemented by a
“tie-in” or “aggregation” endorsement, if available under applicable law, and
such other endorsements as may reasonably be requested by the Administrative
Agent (including endorsements on matters relating to usury, first loss, zoning,
contiguity, revolving credit, doing business, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, and so-called comprehensive coverage over covenants and restrictions)
if available under applicable law at commercially reasonable rates, and (E)
contain no other exceptions to title other than Permitted Liens and other
exceptions acceptable to the Administrative Agent in its sole discretion;

 

68

--------------------------------------------------------------------------------

 

 

(iv)         Affidavits and Other Information. The Company will deliver to the
Administrative Agent such affidavits, certificates, information (including
financial data) and instruments of indemnification (including a so-called “gap”
indemnification) as may be required to induce the Title Company to issue the
Title Policies and endorsements contemplated above;

 

(v)         Payment of Title Fees and Premiums. The Company will deliver to the
Administrative Agent evidence reasonably acceptable to the Administrative Agent
of payment by Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies and endorsements contemplated above;

 

(vi)         Leases. The Company will deliver to the Administrative Agent copies
of all leases (or other agreements relating to possessory interests, if any)
affecting such Mortgaged Property pursuant to which any Loan Party holds the
lessor’s (or other grantor’s or licensor’s) interest, which agreement shall, if
so requested by the Administrative Agent, be subordinate to the Lien of the
applicable Mortgage, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement in form and substance
reasonably acceptable to the Administrative Agent;

 

(vii)         Opinions. The Company will deliver to the Administrative Agent
favorable written opinions, addressed to the Administrative Agent and the
Secured Parties, of local counsel to the Loan Parties in each jurisdiction (i)
where a Mortgaged Property is located regarding the enforceability of each such
Mortgage and customary related matters and (ii) where the applicable Loan Party
granting the Mortgage on said Mortgaged Property is organized, regarding the due
execution, delivery and enforceability of each such Mortgage, and such other
matters as may be reasonably requested by the Administrative Agent, each in form
and substance reasonably acceptable to the Administrative Agent; and

 

(viii)         Surveys. Upon request by the Administrative Agent (i) for any
Mortgaged Property for which a survey has been completed and (ii) with respect
to any Mortgaged Property designated as a special flood hazard area by the
Federal Emergency Management Agency (or any successor agency), the Company will
deliver to the Administrative Agent a survey of such Mortgaged Property that is
(A) (w) prepared by a surveyor or engineer licensed to perform surveys in the
jurisdiction where such Mortgaged Property is located, (x) certified to the
Administrative Agent and the Title Company, (y) compliant with the minimum
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation thereof and (z) sufficient for the Title
Company to remove the standard survey exception from the applicable Title Policy
and to provide reasonable and customary survey-related endorsements thereto or
(B) otherwise acceptable to the Administrative Agent (a “Survey”); provided,
however, that a Survey shall not be required to the extent that (x) an existing
survey together with an “affidavit of no change” satisfactory to the Title
Company is delivered to the Administrative Agent and the Title Company and (y)
the Title Company removes the standard survey exception from the applicable
Title Policy and provides reasonable and customary survey-related endorsements
thereto.

 

69

--------------------------------------------------------------------------------

 

 

(ix)         Flood Hazards. The Administrative Agent shall have received for
each Mortgaged Property (i) a completed “life-of-loan” Federal Emergency
Management Agency standard flood hazard determination, (ii) if such Mortgaged
Property located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, a notice about
Special Flood Hazard Area status and flood disaster assistance duly executed by
the Borrower and the applicable Loan Party relating thereto) and (iii) if such
Mortgaged Property located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area, a
copy of an insurance policy, or a declaration page relating to an insurance
policy, in either case showing coverage for flood insurance in an amount
reasonably satisfactory to the Administrative Agent, the Lenders and the Issuing
Lenders and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, each of which
shall (A) be endorsed or otherwise amended to include a “standard” or “New York”
lender's loss payable or mortgagee endorsement (as applicable), (B) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee, (C) identify the address of each property located in a
Special Flood Hazard Area, the applicable flood zone designation and the flood
insurance coverage and deductible relating thereto and (D) be otherwise in form
and substance reasonably satisfactory to the Administrative Agent, the Lenders
and the Issuing Lenders. The Administrative Agent has adopted internal policies
and procedures that address requirements placed on federally regulated Lenders
under the Flood Insurance Laws. The Administrative Agent will post on the
applicable electronic platform (or otherwise distribute to each lender in the
syndicate) documents that it receives in connection with the Flood Insurance
Laws. However, the Administrative Agent reminds each Lender and Participant
that, pursuant to the Flood Insurance Laws, each federally regulated Lender
(whether acting as a Lender or Participant in the facility) is responsible for
assuring its own compliance with the flood insurance requirements.

 

(x)         Officers Certificates. The Administrative Agent shall have received
a certificate of a Responsible Officer in form and substance reasonably
acceptable to the Administrative Agent certifying that the attached updated
Schedule 1.01(b) sets forth the address of all Material Real Property that is
owned by the Loan Parties as of the date thereof

 

(c)         Further Assurances. The Company will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement. Without limiting the foregoing, in the event that any
additional Capital Stock shall be issued by any Subsidiary, the Loan Party
agrees forthwith to deliver to the Administrative Agent pursuant to the Security
Agreement the certificates evidencing such shares of stock, accompanied by
undated stock powers executed in blank and to take such other action as the
Administrative Agent shall request to perfect the security interest created
therein pursuant to the Security Agreement. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, no Loan Party shall be
required to grant or perfect a security interest in any property with respect to
which the Administrative Agent determines, in its reasonable discretion and in
consultation with the Company, that the costs or other consequences of granting
or perfecting a security interest therein are excessive in relation to the
benefits to Secured Parties afforded thereby. If requested by the Administrative
Agent, any Lender or any Issuing Lender, the Company will, and will cause each
of its Subsidiaries to cooperate with and provide any information necessary for
the Administrative Agent, such Lender or such Issuing Lender, as the case may
be, to conduct its flood due diligence and flood insurance compliance.

 

70

--------------------------------------------------------------------------------

 

 

SECTION 6.12     Post-Closing Covenant.

 

(a)         Real Property. Within 90 days of the First Restatement Effective
Date (as such time period may be extended by the Administrative Agent in its
sole discretion) with respect to any Mortgaged Property owned in fee simple by
any Loan Party on the First Restatement Effective Date:

 

(i)         Mortgage Amendments. The Company will deliver to the Administrative
Agent an amendment to each existing Mortgage (a “Mortgage Amendment”)
encumbering each Mortgaged Property in favor of the Administrative Agent, for
the benefit of the Secured Parties, duly executed and acknowledged by each Loan
Party that is the owner of or holder of any interest in such Mortgaged Property,
and otherwise in form for recording in the recording office of the appropriate
Clerk of Court of the County where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as may be
necessary or advisable in connection with the recording or filing thereof to
create a lien under applicable laws;

 

(ii)         Title Insurance Policies. The Company will deliver to the
Administrative Agent with respect to each Mortgaged Property, a date down
endorsement to each existing mortgagee title insurance policy or, if not
available, a new Title Policy, disclosing no additional liens or title
exceptions against the Mortgaged Properties other than Permitted Liens,
extending the date of such mortgagee’s title insurance policy to the date of
recordation of such Mortgage Amendment, and shall otherwise be in form and
substance reasonably acceptable to the Administrative Agent;

 

(iii)         Opinions. The Company will deliver to the Administrative Agent
favorable written opinions, addressed to the Administrative Agent and the
Secured Parties, of local counsel to the Loan Parties in each jurisdiction (i)
where a Mortgaged Property is located regarding the enforceability of each such
Mortgage, as amended by a Mortgage Amendment, and customary related matters and
(ii) where the applicable Loan Party is organized, regarding the due execution,
delivery and enforceability of each such Mortgage, as amended by a Mortgage
Amendment, and such other matters as may be reasonably requested by the
Administrative Agent, each in form and substance reasonably acceptable to the
Administrative Agent.

 

(b)         Insurance. The Loan Parties shall deliver, within 75 days after the
First Restatement Effective Date (or such later date as shall be reasonably
acceptable to the Administrative Agent), evidence that all insurance required to
be maintained pursuant to the Loan Documents has been obtained and is in effect
and that the Administrative Agent has been named as loss payee under each
insurance policy with respect to such insurance as to which the Administrative
Agent shall have reasonably requested to be so named.

 

(c)         Pledged Equity. The Loan Parties shall deliver, within 75 days after
the First Restatement Effective Date (or such later date as shall be reasonably
acceptable to the Administrative Agent), stock certificates representing the
Pledged Equity (as defined in the Security Agreement) consisting of Capital
Stock of each of Conroy’s, Inc. and Fannie May Confections, Inc. that is issued
and outstanding as of the First Restatement Effective Date, in each case,
accompanied by an undated stock power executed in blank.

 

ARTICLE VII     

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit and Acceptances have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower (on behalf of itself and
each of its Subsidiaries) covenants and agrees with the Lenders that:

 

71

--------------------------------------------------------------------------------

 

 

SECTION 7.01     Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)         Indebtedness created hereunder and the other Loan Documents;

 

(b)         Indebtedness existing on the First Restatement Effective Date and
set forth on Schedule 7.01;

 

(c)         (i) Indebtedness of the Company to any Loan Party, (ii) Indebtedness
of any Loan Party (other than the Company) to the Company or any other Loan
Party and (iii) Indebtedness of the Company or any Subsidiary to any Subsidiary
that is not a Loan Party; provided that the aggregate principal amount of
Indebtedness incurred by the Loan Parties to any Subsidiary that is not a Loan
Party after the First Restatement Effective Date, together with the aggregate
amount of Investments by the Loan Parties in such Subsidiaries made under
Section 7.06(c)(ii) after the First Restatement Effective Date, shall not exceed
$20,000,000 at any time outstanding;

 

(d)         Indebtedness of the Company or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to, at the time
of or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the sum of the aggregate principal amount
of Indebtedness permitted by this clause (d) shall not exceed $20,000,000 at any
time outstanding;

 

(e)         Indebtedness of any Person that becomes a Subsidiary after the First
Restatement Effective Date; provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary and (ii) the sum of the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $20,000,000 at any time outstanding;

 

(f)         other Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;

 

(g)         Indebtedness incurred after the First Restatement Effective Date by
the Company or any Subsidiary not exceeding an aggregate principal amount of
$30,000,000 at any time outstanding pursuant to Sale/Leaseback Transactions
permitted under Section 7.12; and

 

(h)         additional unsecured Indebtedness of the Company or any Subsidiary
having no scheduled principal payments or prepayments prior to the date that is
6 months after the later of the (i) Term Loan Maturity Date or (ii) the
Revolving Credit Commitment Termination Date; provided that (i) no Event of
Default has occurred and is continuing or will immediately result from the
incurrence of such Indebtedness and (ii) after giving pro forma effect to the
incurrence of such Indebtedness and the use of proceeds thereof as if the
incurrence of such Indebtedness had occurred on the first day of the most recent
Reference Period for which financial statements are available, the Consolidated
Leverage Ratio is less than or equal to the Required Ratio minus 0.25x on the
last day of such period (without giving effect to any temporary increase in the
Required Ratio as set forth in the proviso to Section 7.11(a)).

 

72

--------------------------------------------------------------------------------

 

 

SECTION 7.02     Liens. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)         Liens created pursuant to the Loan Documents;

 

(b)         Permitted Liens;

 

(c)         any Lien on any property or asset of the Company or any of its
Subsidiaries existing on the First Restatement Effective Date and set forth on
Schedule 7.02; provided that (i) no such Lien shall extend to any other property
or asset of the Company or any of its Subsidiaries and (ii) any such Lien shall
secure only those obligations which it secures on the First Restatement
Effective Date and extensions, renewals, replacements and combinations thereof
that do not increase the outstanding principal amount thereof or commitment
therefor, in each case, as in effect on the First Restatement Effective Date;

 

(d)         Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 7.01(d) so long as such Indebtedness
permitted by Section 7.01(d) does not exceed an aggregate principal amount of
$20,000,000 at any time outstanding, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to, at the time of or within 90
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;

 

(e)         any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the First Restatement Effective Date
prior to the time such Person becomes a Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by Section 7.01(e) so long as
such Indebtedness permitted by Section 7.01(e) does not exceed an aggregate
principal amount of $20,000,000, (ii) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming a Subsidiary,
as the case may be, (iii) such Lien shall not apply to any other property or
assets of the Company or any Subsidiary and (iv) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals
and replacements thereof that do not increase the original outstanding principal
amount thereof; and

 

(f)         Liens not otherwise permitted by this Section 7.02 so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Company and all Subsidiaries) $15,000,000 at any one time.

 

SECTION 7.03     Mergers, Consolidations, Etc. The Company will not, and will
not permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except that:

 

73

--------------------------------------------------------------------------------

 

 

(a)         any Subsidiary may be merged or consolidated with or into any
Borrower, so long as (i) if the Company is a party to such transaction, the
Company is the surviving entity or (ii) otherwise, any Subsidiary which is a
Loan Party is the surviving entity;

 

(b)         any Subsidiary may be merged or consolidated with or into any other
Subsidiary, so long as if any Subsidiary party to such transaction is a Loan
Party, the surviving entity thereof is a Loan Party; and

 

(c)         any Subsidiary may be dissolved or liquidated if the Company
determines in good faith such liquidation or dissolution is in the best
interests of the Company and not materially disadvantageous to the Lenders and
all assets (if any) of such Subsidiary are transferred to a Loan Party prior to
such dissolution or liquidation.

 

SECTION 7.04     Dispositions. The Company will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, any part of its business or
property, whether now owned or hereafter acquired (including receivables and
leasehold interests), except:

 

(a)         obsolete or worn out property, tools or equipment no longer used or
useful in its business;

 

(b)         any inventory or other property sold or disposed of in the ordinary
course of business and for fair consideration;

 

(c)         the sale, conversion or other disposition of any stores or “flower
fulfillment centers” operated by the Company or any Subsidiary to franchisees
for fair consideration;

 

(d)         any Subsidiary of the Company may sell, lease, transfer or otherwise
dispose of any or all of its property to the Company or any wholly owned
Subsidiary of the Company that is a Loan Party;

 

(e)         the Capital Stock of any Subsidiary may be sold, transferred or
otherwise disposed of to the Company or any wholly owned Subsidiary of the
Company that is a Loan Party; and

 

(f)         Dispositions of property by the Company or any Subsidiary having an
aggregate fair market value not exceeding the greater of (i) 20% of consolidated
total assets (as set forth on the consolidated balance sheet of the Company and
its Subsidiaries as of the most recent fiscal quarter for which financial
statements are available) per annum and (ii) $150,000,000 in the aggregate;

 

(g)         Dispositions of property by the Company or any Subsidiary to effect
Sale/Leaseback Transactions permitted under Section 7.12; and

 

(h) Leases of real or personal property in the ordinary course of business which
do not materially interfere with the business of the Company and its
Subsidiaries.

 

SECTION 7.05     Lines of Business. The Company will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Company and its Subsidiaries on the
First Restatement Effective Date and businesses reasonably related or incidental
or ancillary thereto.

 

74

--------------------------------------------------------------------------------

 

 

SECTION 7.06     Investments and Acquisitions. The Company will not, and will
not permit any of its Subsidiaries to, make or suffer to exist any Investment in
any Person or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit,
except:

 

(a)         Cash Equivalents;

 

(b)         Investments (other than Investments permitted under clauses (a) and
(c) of this Section) existing on the First Restatement Effective Date and set
forth on Schedule 7.06;

 

(c)         (i) Investments by any Loan Party in any other Loan Party; and (ii)
Investments by the Company or any Subsidiary in any Subsidiary that is not a
Loan Party (other than any Excluded Subsidiary); provided that the aggregate
amount of Investments by the Loan Parties in any Subsidiary that is not a Loan
Party (other than any Excluded Subsidiary) after the First Restatement Effective
Date, together with the aggregate principal amount of Indebtedness owing by any
Loan Party to such Subsidiaries incurred under Section 7.01(c)(iii) after the
First Restatement Effective Date, shall not exceed $20,000,000;

 

(d)         Indebtedness permitted by Section 7.01;

 

(e)         purchases of inventory and other property to be sold or used in the
ordinary course of business;

 

(f)         Acquisitions after the First Restatement Effective Date by the
Company or any other Loan Party; provided that (i) if such Acquisition is an
acquisition of Capital Stock of a Person, such Acquisition shall not be opposed
by the board of directors (or similar governing body) of such Person, (ii) no
Default shall have then occurred and be continuing or would result therefrom,
(iii) after giving effect to such Acquisition on a pro forma basis as if such
Acquisition had occurred on the first day of the most recent Reference Period
for which financial statements are available, the Consolidated Leverage Ratio is
less than or equal to the Required Ratio on the last day of such period; and
(iv) prior to the consummation of any such Acquisition, the Administrative Agent
shall have received a certificate of a Responsible Officer setting forth the
calculations required to determine compliance with clause (iii) above and
certifying that the conditions set forth in this clause (f) with respect to such
Acquisition have been satisfied;

 

(g)         Investments (including debt obligations) received by the Company and
its Subsidiaries in connection with the bankruptcy or reorganization of
suppliers and/or customers and in good faith settlement of delinquent
obligations of, and other disputes with, customers and/or suppliers arising in
the ordinary course of business;

 

(h)         Investments under Swap Agreements permitted by Section 7.10;

 

(i)         bona fide advances to employees and officers of the Company and its
Subsidiaries for the purpose of paying payroll, travel and related expenses
incurred for proper business purposes of the Company or such Subsidiary;

 

(j)         Investments received by the Company and its Subsidiaries in
connection with any Disposition permitted by Section 7.04;

 

(k)         Investments held by any Person that becomes a Subsidiary after the
First Restatement Effective Date; provided that (i) such Investments exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary and (ii) such
Investments shall not be increased after such time unless such increase is
permitted by another clause of this Section;

 

75

--------------------------------------------------------------------------------

 

 

(l)         other Investments after the First Restatement Effective Date;
provided that (i) no Event of Default has occurred and is continuing or will
immediately result from such Investment and (ii) after giving effect to such
Investment on a pro forma basis as if such Investment had occurred on the first
day of the most recent Reference Period for which financial statements are
available, the Consolidated Leverage Ratio is less than or equal to the Required
Ratio minus 0.50x on the last day of such period (without giving effect to any
temporary increase in the Required Ratio as set forth in the proviso to Section
7.11(a));

 

(m)         Investments by the Company or any Subsidiary in the Capital Stock of
any other Person (other than any Acquisition) in an aggregate amount (valued at
cost on the date such Investment was made) not exceeding $10,000,000; and

 

(n)         in addition to Investments otherwise expressly permitted by this
Section 7.06, Investments by the Company or any of its Subsidiaries in an
aggregate amount (valued at cost on the date such Investment was made) not to
exceed $35,000,000 during the term of this Agreement.

 

SECTION 7.07     Restricted Payments. The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that:

 

(a)         the Company may declare and pay dividends with respect to its
Capital Stock payable solely in additional shares of its Capital Stock;

 

(b)         the Company may make Restricted Payments after the First Restatement
Effective Date in an aggregate amount not exceeding $50,000,000; provided that,
at the time of any such Restricted Payment and immediately after giving effect
thereto, no Default shall have occurred and be continuing;

 

(c)         the Company may make Restricted Payments after the First Restatement
Effective Date; provided that, (i) at the time of any such Restricted Payment
and immediately after giving effect thereto, no Default shall have occurred and
be continuing and (ii) after giving effect to any such Restricted Payment on a
pro forma basis as if such Restricted Payment had occurred on the first day of
the most recent Reference Period for which financial statements are available,
the Consolidated Leverage Ratio is less than or equal to the Required Ratio
minus 0.50x (without giving effect to any temporary increase in the Required
Ratio pursuant to the proviso set forth in Section 7.11(a)) on the last day of
such period;

 

(d)         the Company may pay cash dividends in respect of preferred Capital
Stock of the Company not exceeding an aggregate amount of $15,000,000 in any
fiscal year; provided that (i) at the time of such dividend and immediately
after giving effect thereto, no Default shall have occurred and be continuing
and (ii) after giving effect to any such dividend on a pro forma basis as if
such dividend had occurred on the first day of the most recent Reference Period
for which financial statements are available, the Consolidated Leverage Ratio is
less than or equal to the Required Ratio and the Consolidated Fixed Charge Ratio
is not less than the Consolidated Fixed Charge Ratio applicable during such
period;

 

76

--------------------------------------------------------------------------------

 

 

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Company to the Company or any other
Subsidiary of the Company or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) and (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.

 

SECTION 7.08     Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)         transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s length basis from a Person that is not an
Affiliate;

 

(b)         transactions between or among the Company and its wholly-owned
Subsidiaries not involving any other Affiliate;

 

(c)         any Investment permitted by Section 7.06;

 

(d)         any Restricted Payment permitted by Section 7.07; and

 

(e)         any Affiliate who is a natural person may serve as an employee or
director of any Borrower and receive reasonable compensation for his services in
such capacity.

 

SECTION 7.09     Restrictive Agreements. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Company or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its Capital Stock or to make or repay loans or advances
to the Company or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary; except:

 

(i)         restrictions and conditions imposed by law or by this Agreement;

 

(ii)         restrictions and conditions existing on the First Restatement
Effective Date set forth on Schedule 7.09 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition);

 

(iii)         customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder;

 

(iv)         (with respect to clause (a) above) (x) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (y) customary provisions in leases and
other contracts restricting the assignment thereof; and

 

77

--------------------------------------------------------------------------------

 

 

(v)         (with respect to clause (a) above) provisions in any lease or lease
agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any liens on
any premises leased by the Company or any of its Subsidiaries.

 

SECTION 7.10     Swap Agreements. The Company will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, other than Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

 

SECTION 7.11     Financial Covenants.

 

(a)         Consolidated Leverage Ratio. The Company will not permit the
Consolidated Leverage Ratio to exceed (i) 2.50 to 1.00, as of the end of each
Reference Period ending on or nearest to March 31, June 30 and December 31 of
any fiscal year and (ii) (x) 3.50 to 1.00, as of the end of the Reference Period
ending on or nearest to September 30, 2016 and (y) 3.25 to 1.00, as of the end
of the Reference Periods ending on or nearest to September 30, 2017, September
30, 2018, September 30, 2019, September 30, 2020 and September 30, 2021 (such
required level of Consolidated Leverage Ratio from time to time, the “Required
Ratio”); provided that, the Required Ratios set forth above shall be temporarily
increased by the Applicable Increase upon and following the consummation of a
Material Acquisition (it being understood, for the avoidance of doubt, that (i)
in no event shall the Required Ratio for any Reference Period ending on or
nearest to September 30 of any fiscal year exceed 4.00 to 1.00 and (ii) that no
more than one such Applicable Increase shall be in effect at any time).

 

(b)         Consolidated Fixed Charge Ratio. The Company will not permit the
Consolidated Fixed Charge Coverage Ratio as at the last day of any fiscal
quarter of the Company to be less than 1.50 to 1.00.

 

SECTION 7.12     Sale-Leasebacks. The Company will not, and will not permit any
of its Subsidiaries to, enter into any arrangement with any Person providing for
the leasing by the Company or any Subsidiary of real or personal property which
has been or is to be sold or transferred by the Company or such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Company or such Subsidiary (a “Sale/Leaseback Transaction”), except for
Sale/Leaseback Transactions by the Company and its Subsidiaries with an
aggregate sales price not exceeding $40,000,000.

 

SECTION 7.13     Modifications of Organizational Documents. The Company will
not, and will not permit any of its Subsidiaries to, consent to any
modification, supplement or waiver of any of the provisions of the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries that could reasonably be expected to be materially adverse to the
interests of the Lenders, in each case, without the prior consent of the
Required Lenders (or the Administrative Agent, with the approval of the Required
Lenders); provided that the foregoing shall not apply to any modification of the
charter, by-laws or other organizational documents of any Subsidiary effected
solely in connection with the liquidation or dissolution thereof permitted by
Section 7.03.

 

SECTION 7.14     Use of Proceeds and Letters of Credit. The Company and each
Subsidiary Borrower will not use, and, to the knowledge of the Company and each
Subsidiary Borrower, the respective directors, officers, employees and agents of
the Company and its Subsidiaries shall not use, the proceeds of any Loan or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country.

 

78

--------------------------------------------------------------------------------

 

 

ARTICLE VIII     

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)         any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)         any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three or more Business Days;

 

(c)         any representation or warranty made or deemed made by or on behalf
of the Company or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any such amendment,
modification or waiver, shall prove to have been incorrect when made or deemed
made in any material respect;

 

(d)         any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02, 6.03 (with respect to the
existence of any Borrower) or 6.09 or in Article VII or any of its respective
obligations contained in Section 4.01 or 4.02 of the Security Agreement;

 

(e)         any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Company (given at the request of any
Lender);

 

(f)         the Company or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable;

 

(g)         any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

79

--------------------------------------------------------------------------------

 

 

(i)         the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)         the Company or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(k)         one or more judgments for the payment of money in an aggregate
amount in excess of $15,000,000 (not covered by insurance where the carrier has
accepted responsibility) shall be rendered against the Company or any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Company or any Subsidiary to enforce any such judgment;

 

(l)         an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

(m)         a Change in Control shall occur; or

 

(n)         (i) the Liens created by the Security Documents shall at any time
not constitute a valid and perfected Lien on the collateral intended to be
covered thereby (to the extent perfection by filing, registration, recordation
or possession is required herein or therein) in favor of the Administrative
Agent, free and clear of all other Liens (other than Liens permitted under
Section 7.02 or under the respective Security Documents), or, except for
expiration in accordance with its terms, any of the Security Documents shall for
whatever reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Loan Party, (ii) at any time
after the execution and delivery thereof, the Guarantee of the Guaranteed
Obligations (the “Guaranty”), for any reason other than the satisfaction in full
of all Guaranteed Obligations, shall cease to be in full force and effect (other
than in accordance with its terms) or shall be declared to be null and void, or
any Loan Party shall contest the validity, enforceability, perfection or
priority of the Guaranty, any Loan Document, or any Lien granted thereunder in
writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Loan Document to which it
is a party, or (iii) any Loan Document shall fail to be in full force and effect
or to give the Administrative Agent and/or the Lenders the security interests,
liens, rights, powers, priority and privileges purported to be created thereby
(except as such documents may be terminated or no longer in force and effect in
accordance with the terms thereof, other than those indemnities and provisions
which by their terms shall survive) or any Lien shall fail to be a first
priority, perfected Lien on a material portion of the collateral;

 

then, and in every such event (other than any event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Loan Party described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

 

80

--------------------------------------------------------------------------------

 

 

ARTICLE IX     

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances provided in Section
10.02), and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

81

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for a Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent which shall be a Lender with
an office in New York, New York or an Affiliate of a Lender. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Notwithstanding anything herein to the contrary, the Joint Bookrunners, the
Joint Lead Arrangers, the Syndication Agent and the Co-Documentation Agents
named on the cover page of this Agreement shall not have any duties or
liabilities under this Agreement, except in their capacity, if any, as Lenders.

 

82

--------------------------------------------------------------------------------

 

 

ARTICLE X     

MISCELLANEOUS

 

SECTION 10.01     Notices.

 

(a)         Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, (i)
if to the Company, any Subsidiary Borrower, the Administrative Agent, or any
Issuing Lender, as set forth in Schedule 10.01; and (ii) if to any other Lender,
to it at its address (or telecopy number) set forth in its Administrative
Questionnaire.

 

(b)         Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or a Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)         Change of Address, Etc. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 10.02     Waivers; Amendments.

 

(a)         No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by a Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan, issuance of a Letter of Credit or creation of an
Acceptance shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent, any Lender or any Issuing Lender may have had
notice or knowledge of such Default at the time.

 

(b)         Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties and the Required Lenders (or, in the
case of any such waiver, amendment or modification relating to Letters of Credit
or Acceptances, the Required Revolving Credit Lenders) or by the Loan Parties
and the Administrative Agent with the consent of the Required Lenders (or the
Required Revolving Credit Lenders, as applicable); provided that no such
agreement shall:

 

83

--------------------------------------------------------------------------------

 

 

(i)         increase the Commitment of any Lender without the written consent of
each Lender directly adversely affected thereby;

 

(ii)         reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly adversely affected thereby;

 

(iii)         postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly adversely affected thereby;

 

(iv)         change Section 2.20(b), (c) or (d) or Section 5.09 of the Security
Agreement in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender or other Secured Party
affected thereby;

 

(v)         change any of the provisions of this Section or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby; or

 

(vi)         release all or substantially all of the Guarantors from their
guarantee obligations under Article III or all or substantially all of the
collateral, in each case without the written consent of each Lender;

 

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Lender
hereunder without the prior written consent of the Administrative Agent or such
Issuing Lender, as the case may be.

 

Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents; provided that without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any Lien
covering property (and to release any such guarantor) that is the subject of
either a disposition of property permitted hereunder or a disposition to which
the Required Lenders have consented.

 

SECTION 10.03     Expenses; Indemnity; Damage Waiver.

 

(a)         Costs and Expenses. The Company shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit, creation of any
Acceptance or any demand for payment thereunder, (iii) all out of pocket
expenses incurred by the Administrative Agent, any Issuing Lender or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Lender or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made, Letters of Credit issued or Acceptances created
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect thereof and (iv) and all
reasonable costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein.

 

84

--------------------------------------------------------------------------------

 

 

(b)         Indemnification by the Company. The Company shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan, Letter of Credit or
Acceptance or the use of the proceeds therefrom (including any refusal by any
Issuing Lender to honor a demand for payment under a Letter of Credit or an
Acceptance if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit or such Acceptance),
(iii) any Environmental Liability related in any way to the Company or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(c)         Reimbursement by Lenders. To the extent that the Company fails to
pay any amount required to be paid by it to the Administrative Agent or any
Issuing Lender under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or such Issuing Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Lender in its capacity
as such.

 

(d)         Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan, Letter
of Credit or Acceptance or the use of the proceeds thereof.

 

(e)         Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

 

85

--------------------------------------------------------------------------------

 

 

(f)         For the avoidance of doubt, any indemnification relating to Taxes,
other than Taxes resulting from any non-Tax claim, shall be covered by Section
2.19 and shall not be covered by this Section 10.03.

 

SECTION 10.04     Successors and Assigns; Participations.

 

(a)         Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit or creates any Acceptance), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit or creates any Acceptance), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lenders and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)         Assignments by Lenders.

 

(i)         Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees, other
than a natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)         the Company; provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
Person; provided, further, that the Company shall be deemed to have consented to
any such assignment unless the Company shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof;

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)         (in the case of assignments of the Revolving Credit Commitment and
Revolving Credit Loans) each Issuing Lender.

 

(ii)         Certain Conditions to Assignments. Assignments shall be subject to
the following additional conditions:

 

(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, or, in
the case of an assignment of Term Loans and Incremental Term Loans, $1,000,000,
unless each of the Company and the Administrative Agent otherwise consent;
provided that no such consent of the Company shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

 

86

--------------------------------------------------------------------------------

 

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)         (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

(iii)         Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)         Maintenance of Register. The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers,
any Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

87

--------------------------------------------------------------------------------

 

 

(v)         Acceptance of Assignments by Administrative Agent. Upon its receipt
of a duly completed Assignment and Assumption executed by an assigning Lender
and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)         Participations.

 

(i)         Participations Generally. Any Lender may, without the consent of the
Borrowers, the Administrative Agent or any Issuing Lender, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.17, 2.18 and 2.19 (subject to the requirements and
limitations of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 2.19(e)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.20(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans, LC Disbursements or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans, LC
Disbursements or other obligations under this Agreement), except to the extent
that such disclosure is necessary to establish that such Loan, LC Disbursement
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(ii)         Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.17 or 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent (such consent
not to be unreasonably withheld, it being understood that the Company may
withhold its consent if such participation could be reasonably expected to
result in any increase in any Borrower’s payment obligations under Section 2.17
or 2.19). No Participant shall be entitled to the benefits of Section 2.19
unless such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.19(e) as though it were a Lender.

 

88

--------------------------------------------------------------------------------

 

 

(d)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Notwithstanding anything herein to the contrary, no assignment made pursuant to
this Section 10.04 shall be made to any Loan Party or any Loan Party’s
Affiliates or Subsidiaries or to a natural person.

 

SECTION 10.05     Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, issuance of any Letters of Credit and creation of any Acceptances,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Lender or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit or any Acceptance is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.17, 2.18, 2.19, 3.03 and 10.03 and Article IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit, Acceptances and the Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 10.06     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by email or telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 10.07     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of any Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that if any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set off.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

89

--------------------------------------------------------------------------------

 

 

SECTION 10.09     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)         Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)         Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in Nassau
County and of the United States District Court of the Eastern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and the other Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document will prevent the Administrative Agent, any Issuing Lender or any
Lender from bringing any action to enforce any award or judgment or exercise any
right under the Security Documents or against any Collateral or any other
property of any Loan Party in any other forum in which jurisdiction can be
established.

 

(c)         Waiver of Venue. Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)         Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
10.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 10.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

90

--------------------------------------------------------------------------------

 

 

SECTION 10.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12     Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any governmental or regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
Subsidiaries and their respective obligations, (g) with the consent of the
Company, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Issuing Lender
or any Lender on a nonconfidential basis from a source other than a Loan Party.
For the purposes of this Section, “Information” means all information received
from any Loan Party relating to the Company and its Subsidiaries and their
business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by a Loan Party and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided that
in the case of information received from any Loan Party after the First
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

91

--------------------------------------------------------------------------------

 

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

SECTION 10.13     USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107 56 (signed into law October 26, 2001)), such Lender may be required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify the Borrowers in accordance with said
Act.

 

SECTION 10.14     Authorization of Company. Each Subsidiary Borrower hereby
authorizes the Company to give on behalf of such Subsidiary Borrower all
notices, consents and other communications that may be given by such Subsidiary
Borrower under or in connection with this Agreement or any other Loan Document,
and to receive on behalf of such Subsidiary Borrower all notices, consents and
other communications that may be given to such Subsidiary Borrower under or in
connection with this Agreement or any other Loan Document (in each case,
irrespective of whether or not such notice, consent or other communication is
expressly provided elsewhere in this Agreement to be given or received by the
Company on behalf of such Subsidiary Borrower). Such notices, consents and other
communications may include Borrowing Requests, notices as to continuations,
conversions and prepayments of Loans, notices and demands in connection with
Defaults, and notices and demands in connection with the exercise by the
Administrative Agent or any Lender of remedies. Such notices, consents and other
communications may be given by or to the Company in its own name or in the name
of the applicable Subsidiary Borrower. The authority given by each Subsidiary
Borrower in this Section is coupled with an interest and is irrevocable until
all the Revolving Credit Commitments and all Letters of Credit and Acceptances
have expired or been terminated and all the obligations of such Subsidiary
Borrower under this Agreement and the other Loan Documents have been paid in
full.

 

SECTION 10.15     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby, each of the Loan Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties and their
Affiliates, on the one hand, and the Lenders, on the other hand, and the Loan
Parties are capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, each of the Lenders each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their Affiliates, stockholders, creditors or employees or any
other Person; (c) no Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the any Lender has advised or is
currently advising any Loan Party or any of its Affiliates on other matters) and
no Lender has any obligation to any Loan Party or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (d) the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Lender has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (e) the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each Loan
Party agrees that it will not assert any claim against any Lender based on an
alleged breach of fiduciary duty by such Lender in connection with this
Agreement and the Transactions contemplated hereby.

 

92

--------------------------------------------------------------------------------

 

 

SECTION 10.16     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 10.17     No Novation. The terms and conditions of the Existing Credit
Agreement are amended as set forth herein, and restated in their entirety and
superseded by, this Agreement. Nothing in this Agreement shall be deemed to work
a novation of any of the obligations under the Existing Credit Agreement.
Notwithstanding any provision of this Agreement or any other document or
instrument executed in connection herewith, the execution and delivery of this
Agreement and the incurrence of obligations hereunder shall be in substitution
for, but not in payment of, the obligations owed by the Borrowers and the
Guarantors under the Existing Credit Agreement. From and after the date hereof,
each reference to the “Credit Agreement” or other reference originally
applicable to the Existing Credit Agreement contained in any document executed
and delivered in connection therewith shall be a reference to this Agreement, as
amended, supplemented, restated or otherwise modified from time to time.

 

 

[Signature pages follow]

 

93

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

1-800-FLOWERS.COM, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ William E. Shea

 

 

 

Name: William E. Shea

 

 

 

Title: Senior Vice President, Treasurer and Chief Financial Officer

 

 

 

[Signature Page to 1-800 Flowers Amended and Restated Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

SUBSIDIARY BORROWERS:

 

BLOOMNET, INC.

CELEBRATIONS.COM, LLC

FANNIE MAY CONFECTIONS, INC.

NAPCO MARKETING CORP.

THE POPCORN FACTORY, INC.

DESIGNPAC GIFTS LLC

800-FLOWERS, INC.

CHERYL & CO.

HARRY LONDON CANDIES, INC.

HARRY & DAVID HOLDINGS, INC.

HARRY AND DAVID, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ William E. Shea

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to 1-800 Flowers Amended and Restated Credit Agreement]

 

 

 

--------------------------------------------------------------------------------

 

 

 

SUBSIDIARY GUARANTORS:

 

CONROY’S, INC.

1-800-FLOWERS RETAIL INC.

1-800-FLOWERS TEAM SERVICES, INC.

1-800-FLOWERS.COM FRANCHISE CO., INC.

BLOOMNET, INC.

CELEBRATIONS.COM, LLC

DESIGNPAC CO., INC.

FANNIE MAY CONFECTIONS, INC.

FLOWERAMA OF AMERICA, INC.

GREAT FOODS, LLC

GUARDED REALTY HOLDINGS, LLC

NAPCO MARKETING CORP.

THE POPCORN FACTORY, INC.

FRESH GIFT CARDS, INC.

DESIGNPAC GIFTS LLC

1-800-FLOWERS SERVICE SUPPORT CENTER, INC.

800-FLOWERS, INC.

CHERYL & CO.

HARRY LONDON CANDIES, INC.

FANNIE MAY CONFECTIONS BRANDS, INC.

MYFLORIST.NET, LLC

PERSONALIZATION UNIVERSE, LLC

HARRY & DAVID HOLDINGS, INC.

HARRY AND DAVID, LLC

BEAR CREEK ORCHARDS, INC.

HARRY & DAVID OPERATIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

               

 

 

[Signature Page to 1-800 Flowers Amended and Restated Credit Agreement]

 

 

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

as Administrative Agent, and as a Lender, and as an Issuing Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to 1-800 Flowers Amended and Restated Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

as a Lender and as an Issuing Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Signature Page to 1-800 Flowers Amended and Restated Credit Agreement]

 

 

 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.

CAPITAL ONE, NATIONAL ASSOCIATION

CITIBANK, N.A.

TD BANK, N.A.

KEYBANK NATIONAL ASSOCIATION

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

each as a Lender

 

 

[Signature Page to 1-800 Flowers Amended and Restated Credit Agreement]

 